Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 1 of 62 Page ID #:2560




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   1700 G Street, NW
      Washington, D.C. 20552
  5   Fax: (202) 435-5471
  6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
      E-mail: leanne.hartmann@cfpb.gov
  7   Phone: (415) 844-9787
      301 Howard St., Suite 1200
  8   San Francisco, CA 94105
      Fax: (415) 844-9788
  9
      Attorneys for Plaintiff Bureau of Consumer Financial Protection
 10
 11                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 12
 13   Bureau of Consumer Financial Protection, )
                                               )           Case No.: 8-20-cv-00043-SB-ADS
 14                    Plaintiff,              )
                                               )           STATEMENT OF UNDISPUTED
 15        vs.                                 )           FACTS IN SUPPORT OF
                                               )           PLAINTIFF’S MOTION FOR
 16   Chou Team Realty, LLC et al.,            )           SUMMARY JUDGMENT AGAINST
                                               )           DEFENDANT NESHEIWAT
 17                    Defendants.             )
                                               )
 18                                            )
                                               )
 19                                            )
 20
 21
 22
 23
 24
 25
 26
 27
 28
      STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      1
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 2 of 62 Page ID #:2561




  1                                            TABLE OF CONTENTS
  2   Index to Summary Judgment Exhibits ..................................................................... 4
  3   Statement of Undisputed Facts ................................................................................ 11
  4       I.      Overview of Defendants.............................................................................. 11
  5               A. Corporate Defendants............................................................................. 11
  6               B. Jawad Nesheiwat .................................................................................... 14
  7       II.     Background on U.S. Department of Education Student Loan Programs.... 15
  8       III.    The SLDR Companies’ Process for Marketing, Sale, and Delivery of
  9               Debt Relief Services .................................................................................... 16
 10               A. The SLDR Companies’ Business Model ............................................... 16
 11               B. The SLDR Companies’ Direct Mail Marketing..................................... 19
 12               C. The SLDR Companies’ Telemarketing Sales Calls ............................... 22
 13               D. The SLDR Companies’ Debt Relief Services ........................................ 24
 14       IV.     Nesheiwat Unlawfully Used and Obtained Prescreened Lists to Market
 15               Debt Relief Services .................................................................................... 25
 16       V.      The SLDR Companies Made False Promises to Consumers About the
 17               Benefits of Their Services in Marketing Materials and Sales Calls ........... 34
 18               A. The SLDR Companies Falsely Promised that Consumers Would
 19                   Receive Lower Interest Rates by Consolidating .................................... 34
 20               B. The SLDR Companies Falsely Promised that Consolidating Would
 21                   Improve Consumers’ Credit Scores ....................................................... 38
 22               C. The SLDR Companies Falsely Promised that the Department of
 23                   Education Would Become Consumers’ “New Servicer” ..................... 43
 24       VI.     The SLDR Companies Charged Advance Fees in Violation of the TSR ... 46
 25       VII. Nesheiwat’s Role in the Student Debt Relief Operation and Knowledge of
 26               its Practices .................................................................................................. 54
 27       VIII. Nesheiwat’s Invocation of the Fifth Amendment ....................................... 58
 28       IX.     Consumers Have Complained Extensively About the SLDR Companies . 61
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                                   2
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 3 of 62 Page ID #:2562




  1                       INDEX TO SUMMARY JUDGMENT EXHIBITS1
  2
              Declarations by Defendants and Defendants’ Owners and Employees
  3       SJ Ex. 1      Declaration of Robert Hoose and selected exhibits
  4       SJ Ex. 1a      Ex. 1 – Email & Docu Prep Center Solicitation Letters (Apr.
                         2015)
  5       SJ Ex. 1b      Ex. 2 – Email & Docu Prep Center Solicitation Letters (Feb.
  6                      2016)
          SJ Ex. 1c      Ex. 3 – Email re Docu Prep Center mailing (Feb. 2016)
  7       SJ Ex. 1d      Ex. 4 – Emails & invoices for Docu Prep Center mailings (2015-
  8                      2016)
          SJ Ex. 1e      Ex. 5 – Emails re invoices for Docu Prep Center mailings (Sept.
  9                      2016)
 10       SJ Ex. 1f      Ex. 6 – Email re Docu Prep Center mailing (Feb. 2016)
          SJ Ex. 1g      Ex. 7 – Email re cost of Experian records (Feb. 2016)
 11
          SJ Ex. 1h      Ex. 9 – Email re ordering Experian records (Dec. 2016)
 12       SJ Ex. 1i      Ex. 10 – Checks for Docu Prep Center purchases of Experian
                         records
 13
          SJ Ex. 1j      Ex. 11 – Emails re use of Experian consumer reports (Oct. 2016)
 14       SJ Ex. 1k      Ex. 12 – Email & Docu Prep Center sales script (Feb. 2015)
 15       SJ Ex. 1l      Ex. 13 – Email & Docu Prep Center sales script (May 2015)
          SJ Ex. 1m      Ex. 14 – Email & Docu Prep Center employee manual (Sept.
 16                      2015)
 17       SJ Ex. 1n      Ex. 15 – Emails re compliance with Telemarketing Sales Rule
                         (Apr. 2015)
 18       SJ Ex. 1o      Ex. 19 – Email re Docu Prep Center investor update (May 2015)
 19
          SJ Ex. 2          Declaration of Kenneth Lawson and selected exhibits
 20       SJ Ex. 2a          Ex. 1 – Email re investing in Docu Prep Center (Jan. 2015)
 21       SJ Ex. 2b          Ex. 2 – Email re Docu Prep Center investor update (May 2015)
          SJ Ex. 2c          Ex. 3 – Email re Docu Prep Center investor update (July 2015)
 22
 23       SJ Ex. 3          Declaration of Erin Mason and selected exhibits
          SJ Ex. 3a          Ex. 1 – Emails re Experian application (June 2015)
 24
          SJ Ex. 3b          Ex. 2 – Email & Experian membership application (July 2015)
 25
 26
 27
      1
       The Bureau has not attached certain exhibits to declarations that are duplicative of
      exhibits to other declarations or that the Bureau is not relying on in its Statement of
 28   Undisputed Facts. The Bureau can submit those exhibits to the Court upon request.
          STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                          3
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 4 of 62 Page ID #:2563




      SJ Ex. 3c           Ex. 3 – Email & Certified Doc Prep Services Solicitation Letters
  1
                          (Feb. 2016)
  2   SJ Ex. 3d           Ex. 4 – Email & Certified Doc Prep Services script (June 2016)
  3   SJ Ex. 3e           Ex. 5 – Email re consumer complaints & refunds (Oct. 2016)

  4   SJ Ex. 4          Declaration of David Sklar and selected exhibits
  5   SJ Ex. 4a          Ex. 1 – Docu Prep Center Solicitation Letters (2016)
      SJ Ex. 4b          Ex. 2 – Email re Docu Prep Center mailings (Oct. 2016)
  6   SJ Ex. 4c          Ex. 3 – Email re price of Experian records (Aug. 2015)
  7   SJ Ex. 4d          Ex. 4 – Email re Experian bill (Jan. 2016)
      SJ Ex. 4e          Ex. 5 – Email re price for Experian records (Mar. 2016)
  8   SJ Ex. 4f          Ex. 6 – Email re Docu Prep Center investor update (Apr. 2016)
  9   SJ Ex. 4g          Ex. 7 – Checks for Docu Prep Center purchases of Experian
                         records
 10
      SJ Ex. 4h          Ex. 8 – Email & Docu Prep Center script (May 2015)
 11   SJ Ex. 4i          Ex. 9 – Docu Prep Center employee manual (2016)
 12   SJ Ex. 4j          Ex. 10 – Email re advance fees (May 2015)
      SJ Ex. 4k          Ex. 11 – Email re Docu Prep Center investor update (July 2015)
 13   SJ Ex. 4l          Ex. 12 – Distribution checks
 14
      SJ Ex. 5       Declaration of Mikael van Loon
 15   SJ Ex. 5a        Ex. 1 – Email re marketing meeting (Sep. 2016)
 16        Excerpts of Deposition Transcripts and Selected Deposition Exhibits
      SJ Ex. 6       Deposition of Frank Anthony Sebreros, taken by Plaintiff on Dec.
 17                  20, 2020 (excerpts)
 18   SJ Ex. 6a        Ex. 2 – Assure Direct Services Solicitation Letters (2016-2017)
      SJ Ex. 6b        Ex. 3 - Docu Prep Center Training Manual
 19
      SJ Ex. 6c        Ex. 5 – Email re Assure Direct Services sales practices
 20   SJ Ex. 6d        Ex. 8 – Email re ADS/DDS/SPS/ASC Mailing
 21
      SJ Ex. 7          Deposition of Jawad Nesheiwat, taken on Jan. 19, 2021 (excerpts)
 22   SJ Ex. 7a          Ex. 16 – Solicitation Letters (2015-2016)
 23   SJ Ex. 7b          Ex. 17 – Solicitation Letters (2016-2017)

 24   SJ Ex. 8          30(b)(6) Deposition of Docs Done Right, Inc., taken on Jan. 22,
 25                     2021 (Designated Witness: Eduardo Martinez) (excerpts)
      SJ Ex. 8a          Ex. 20 – Email & Compliance Worksheet (Nov. 2015)
 26
 27   SJ Ex. 9          Deposition of Eduardo Martinez, taken on Mar. 2, 2021 (excerpts)
 28
      STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      4
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 5 of 62 Page ID #:2564




                        Excerpts of Investigational Hearing Transcripts
  1
      SJ Ex. 10         Investigational Hearing of Mikael van Loon, taken on Nov. 28,
  2                     2018 (excerpts)
  3   SJ Ex. 11         Investigational Hearing of Eduardo Martinez, taken on Mar. 27,
                        2019 (excerpts)
  4
  5   SJ Ex. 12     Investigational Hearing of Sean Cowell, taken on Feb. 27, 2019
                    (excerpts)
  6            Excerpts of Discovery and Civil Investigative Demand (CID)
  7                               Requests and Responses
      SJ Ex. 13     Plaintiff’s First Set of Requests for Admission to Defendant
  8                 Nesheiwat
  9   SJ Ex. 13a      Ex. A – Monster Loans’ Experian Membership Application
      SJ Ex. 13b      Ex. B – Experian Standard Terms and Conditions Agreement
 10   SJ Ex. 13c      Ex. C – Experian Prescreening Services Schedule
 11   SJ Ex. 13d      Ex. D – Email re solicitation letter (June 2015)
      SJ Ex. 13e      Ex. E – Emails re new Experian account (May 2017)
 12
      SJ Ex. 13f      Ex. F – Email re compliance with Telemarketing Sales Rule
 13                   (Apr. 2015)
 14   SJ Ex. 13g      Ex. G – Email re Docu Prep Center investor update (May 2015)
      SJ Ex. 13h      Ex. I – Email re Docu Prep Center investor update (July 2015)
 15
 16   SJ Ex. 14         Defendant Nesheiwat’s Response to Plaintiff’s Requests for
                        Admission, dated Nov. 12, 2020 (excerpts)
 17   SJ Ex. 15         Defendant Lend Tech Loans, Inc.’s Response to Plaintiff’s First
 18                     Set of Interrogatories, dated July 21, 2020 (excerpts)
      SJ Ex. 16         Experian’s Response to Interrogatory No. 2 in Bureau’s Dec. 19,
 19                     2018 CID to Experian (excerpts)
 20                                       Expert Report
      SJ Ex. 17         Declaration of Dr. David M. Skanderson
 21   SJ Ex. 17a        Expert Report of Plaintiff’s expert Dr. David M. Skanderson, dated
 22                     Dec. 14, 2020
                                     Third Party Declarations
 23
      SJ Ex. 18         Declaration of April Glaze (Experian)
 24   SJ Ex. 18a         Ex. 1 – Monster Loans’ Membership Application
      SJ Ex. 18b         Ex. 2 – Standard Terms and Conditions Agreement
 25
      SJ Ex. 18c         Ex. 3 – Prescreening Services Schedule
 26
 27   SJ Ex. 19         Declaration of Patricia Marple (Experian)
      SJ Ex. 19a         Ex. 1 – Lend Tech Loans’ Membership Application
 28
      STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      5
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 6 of 62 Page ID #:2565




  1
      SJ Ex. 20         Declaration of Susan Moser (Experian)
  2   SJ Ex. 21         Declaration of Peter Henke (Experian)
  3   SJ Ex. 22         Declaration of Alexander Klarow (Automated Mailers)
      SJ Ex. 23         Declaration of Christopher Queen (Debt Pay Gateway, Inc.)
  4   SJ Ex. 24         Declaration of Stephen Chaya (Account Management Systems,
  5                     LLC, f/k/a Reliant Account Management)
                      Bureau Declarations and Request for Judicial Notice
  6   SJ Ex. 25         Declaration of Mansour Heidari
  7
      SJ Ex. 26         Declaration of Annais Ramirez-Velazquez re Experian Records
  8   SJ Ex. 26a         Ex. 1 – Experian Order Summary
  9   SJ Ex. 26b         Ex. 2 – Chart of Monster Loans Order Summaries
 10
      SJ Ex. 27         Declaration of Annais Ramirez-Velazquez re Debt Pay Pro
 11                     Records
 12
      SJ Ex. 28         Declaration of Annais Ramirez-Velazquez re Forbearance Records
 13   SJ Ex. 28a         Ex. 1 – Forbearance Request
 14   SJ Ex. 28b         Ex. 2 – Review of Forbearance Request Sample
      SJ Ex. 28c         Ex. 3 – Review of Additional Forbearance Request Sample
 15
 16   SJ Ex. 29         Declaration of Colin Reardon
      SJ Ex. 30         Declaration of Dani Schneider
 17   SJ Ex. 31         Request for Judicial Notice
 18                                  Consumer Declarations
      SJ Ex. 32         Declaration of Dennis Akwensioge
 19
      SJ Ex. 32a         Ex. A – Email & consolidation packet (Mar. 2016)
 20
 21   SJ Ex. 33         Declaration of Joseph Blevins
      SJ Ex. 33a         Ex. A – Email re cancellation and refund (Nov. 2017)
 22
 23   SJ Ex. 34         Declaration of Michael Capeci

 24   SJ Ex. 35         Declaration of Michael Chekanski
 25   SJ Ex. 35a         Ex. A – Direct Document Solutions Solicitation Letter (2017)
      SJ Ex. 35b         Ex. B – Agreement
 26   SJ Ex. 35c         Ex. C – Email re consolidation packet (May 2017)
 27   SJ Ex. 35d         Ex. D – Email re consolidation submission (June 2017)
      SJ Ex. 35e         Ex. E – Email re consolidation application (June 2017)
 28
      STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      6
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 7 of 62 Page ID #:2566




  1
      SJ Ex. 36         Declaration of April Davis
  2   SJ Ex. 36a         Ex. A – Certified Doc Prep Services Solicitation Letter (2017)
  3   SJ Ex. 36b         Ex. B – Agreement
      SJ Ex. 36c         Ex. C – Email re consolidation packet (Mar. 2017)
  4   SJ Ex. 36d         Ex. D – Email re consolidation submission (Apr. 2017)
  5
      SJ Ex. 37         Declaration of Brittany Hampton
  6   SJ Ex. 37a         Ex. A – Agreement
  7   SJ Ex. 37b         Ex. B – Email & consolidation packet (July 2017)
      SJ Ex. 37c         Ex. C – Email re receipt of documents (July 2017)
  8
  9   SJ Ex. 38         Declaration of Natalie Hebin
      SJ Ex. 38a         Ex. A – Email & consolidation documents, agreement (Dec.
 10
                        2015)
 11   SJ Ex. 38b         Ex. B – Email & payment reminder (Dec. 2015)
 12
      SJ Ex. 39         Declaration of Jodie Jones
 13   SJ Ex. 39a         Ex. A – Certified Doc Prep Services Solicitation Letter (Jan.
 14                      2017)
      SJ Ex. 39b         Ex. B – Email & consolidation packet (Feb. 2017)
 15
 16   SJ Ex. 40         Declaration of James Kenner
      SJ Ex. 40a         Ex. A – Forbearance request (2017)
 17
      SJ Ex. 40b         Ex. B – Email re credit score (Jan. 2017)
 18
      SJ Ex. 41         Declaration of Jose Marin
 19
      SJ Ex. 41a         Ex. A – Docu Prep Center Solicitation Letter (2017)
 20   SJ Ex. 41b         Ex. B – Agreement
 21   SJ Ex. 41c         Ex. C – Servicer letter re consolidation (Feb. 2017)

 22   SJ Ex. 42         Declaration of Joshua Martin
 23   SJ Ex. 42a         Ex. A – Consolidation packet (2016)
 24   SJ Ex. 43         Declaration of Laura O’Neill
 25   SJ Ex. 43a         Ex. A – Consumer complaint (Jan. 2017)
 26
      SJ Ex. 44         Declaration of Jordan Sowinski
 27   SJ Ex. 44a         Ex. A – Agreement
 28
      STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      7
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 8 of 62 Page ID #:2567




          SJ Ex. 45         Declaration of Thera Storm
  1
          SJ Ex. 45a          Ex. A – Email & consolidation documents (Dec. 2015)
  2       SJ Ex. 45b          Ex. B – Email re cancellation and refund (Jan. 2016)
  3       SJ Ex. 45c         Ex. C – Email re consolidation summary (Jan. 2016)
                                  Government Records and Websites2
  4       SJ Ex. 46         California Secretary of State filings
  5       SJ Ex. 47         Federal Student Aid, U.S. Department of Education, “Student
                            Loan Consolidation.”
  6       SJ Ex. 48         Federal Student Aid, U.S. Department of Education,
  7                         “Forbearance.”
          SJ Ex. 49         Federal Student Aid, U.S. Department of Education, “Servicers.”
  8       SJ Ex. 50         Federal Student Aid, U.S. Department of Education, “Repayment
  9                         Plans.”
          SJ Ex. 51         Federal Student Aid, U.S. Department of Education, “Student
 10
                            Loan Repayment.”
 11                            Documents Produced by Monster Loans3
          SJ Ex. 52         Email re Docu Prep Center mailing (June 2015)
 12
          SJ Ex. 53         Email re Docu Prep Center voicemail scripts (Oct. 2015)
 13       SJ Ex. 54         Email re Docu Prep Center mailing (Dec. 2015)
 14       SJ Ex. 55         Email re Docu Prep Center and Certified Doc Prep
                            Services priorities (Feb. 2016)
 15       SJ Ex. 56         Email re communicating with Experian (Sep. 2016)
 16       SJ Ex. 57         Email re pricing of Experian records (Dec. 2016)
          SJ Ex. 58         Email re marketing data for SLDR Companies (Feb. 2017)
 17       SJ Ex. 59         Emails re new Experian account (May 2017)
 18       SJ Ex. 60         Emails re mailing house (June 2017)
          SJ Ex. 61         Emails re mailing order (June 2017)
 19       SJ Ex. 62         Email re mailing house balance (July 2017)
 20       SJ Ex. 63         Email & Docu Prep Center Solicitation Letter (Aug. 2017)
 21
 22   2
        Government records and websites are authenticated in the declaration of Colin
 23   Reardon. SJ Ex. 29. The Bureau’s request for judicial notices of those documents is
      SJ Ex. 31.
 24   3
        Documents produced by Monster Loans to the Bureau (which have Bates numbers
 25   beginning with “ML”) are authenticated in the declaration of Mikael van Loon. SJ
      Ex. 5 at ¶¶ 18-22. In addition to the documents in this section, documents produced
 26   by Monster Loans are included as exhibits to certain declarations and depositions
 27   identified above. In some instances, other witnesses (in addition to van Loon) have
      also authenticated documents produced by Monster Loans, as explained in individual
 28   declarations and in deposition testimony.
          STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                          8
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 9 of 62 Page ID #:2568




                             Documents Produced by Automated Mailers4
  1
          SJ Ex. 64         Email & Docu Prep Center Solicitation Letter (May 2015)
  2       SJ Ex. 65         Email & SLDR Companies’ Solicitation Letters (May 2017)
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
      4
       Documents produced by Automated Mailers to the Bureau are authenticated in the
 28   Declaration of Alexander Klarow. SJ Ex. 22.
          STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                          9
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 10 of 62 Page ID #:2569




  1                              STATEMENT OF UNDISPUTED FACTS
  2
             Pl.’s                          Fact                               Supporting Evidence
  3          SUF
  4          No.

  5          I.      OVERVIEW OF DEFENDANTS
  6
  7                  A.      Corporate Defendants
  8
               1.         Chou Team Realty, Inc. was a California        SJ Ex. 5 (Van Loon Decl.) at
  9                       corporation that operated between 2014         ¶ 7; SJ Ex. 3 (Mason Decl.) at
 10                       and 2018.                                      ¶¶ 2, 33
               2.         Chou Team Realty, Inc. did business as         SJ Ex. 5 (Van Loon Decl.) at
 11                       Monster Loans (“Monster Loans”).               ¶ 7; SJ Ex. 3 (Mason Decl.) at
 12                                                                      ¶2
               3.         Monster Loans operated as a mortgage           SJ Ex. 5 (Van Loon Decl.) at ¶ 7
 13                       lender.
 14            4.         Docu Prep Center, Inc. was incorporated        SJ Ex. 1 (Hoose Decl.) at ¶ 2
                          in California in February 2015.
 15            5.         Document Preparation Services, LP was          SJ Ex. 1 (Hoose Decl.) at ¶ 3
 16                       registered as a limited partnership in
                          California in October 2015.
 17
               6.         Docu Prep Center, Inc. was the general         SJ Ex. 1 (Hoose Decl.) at ¶ 3; SJ
 18                       partner of Document Preparation                Ex. 5 (Van Loon Decl.) at ¶ 3
                          Services, LP (collectively, “Docu Prep
 19
                          Center”).
 20            7.         Docu Prep Center initially conducted           SJ Ex. 1 (Hoose Decl.) at ¶ 4;
                          business using the name DocuPrep               see also SJ Ex. 4 (Sklar Decl.) at
 21
                          Center.                                        ¶ 11.
 22            8.         Beginning on or about March 31, 2016,          SJ Ex. 1 (Hoose Decl.) at ¶ 4;
                          Docu Prep Center conducted business            see also SJ Ex. 4 (Sklar Decl.) at
 23
                          using the name Certified Document              ¶ 11
 24                       Center.5
 25
 26   5
       In this Statement of Undisputed Facts, the Bureau has generally referred to “Docu
 27   Prep Center,” rather than to its dbas DocuPrep Center and Certified Document
      Center. Some of the exhibits cited in this Statement refer to Docu Prep Center by its
 28   dba names.
          STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                         10
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 11 of 62 Page ID #:2570




            9.     Certified Doc Prep, Inc. was registered            SJ Ex. 46 at 3
  1
                   as a corporation in California in October
  2                2015.
  3         10.    Certified Doc Prep Services, LP was                SJ Ex. 46 at 4
                   registered as a limited partnership in
  4                California in October 2015.
  5         11.    Certified Doc Prep, Inc. was the general           SJ Ex. 5 (Van Loon Decl.) at
                   partner of Certified Doc Prep Services,            ¶ 3; SJ Ex. 46 at 4
  6                LP (collectively, “Certified Doc Prep
  7                Services”).
            12.    Assure Direct Services, Inc. was                   SJ Ex. 46 at 5
  8                registered as a corporation in California
  9                in August 2016.
            13.    Assure Direct Services, LP was                     SJ Ex. 46 at 6
 10                registered as a limited partnership in
 11                California in August 2016.
            14.    Between August 2016 and around                     SJ Ex. 5 (Van Loon Decl.) at
 12                January 2018, Assure Direct Services,              ¶ 3; SJ Ex. 46 at 6-7; see also SJ
 13                Inc. was the general partner of Assure             Ex. 4 (Sklar Decl.) at ¶¶ 74-75
                   Direct Services, LP.                               (change in Jan. 2018)
 14         15.    Direct Document Solutions, Inc. was                SJ Ex. 46 at 8
 15                registered as a corporation in California
                   in January 2017.
 16         16.    Direct Document Solutions, LP was                  SJ Ex. 46 at 9
 17                registered as a limited partnership in
                   California in January 2017.
 18
            17.    Between January 2017 and around                    SJ Ex. 5 (Van Loon Decl.) at
 19                January 2018, Direct Document                      ¶ 3; SJ Ex. 46 at 9-10; see also
                   Solutions, Inc. was the general partner of         SJ Ex. 4 (Sklar Decl.) at ¶¶ 74-
 20
                   Direct Document Solutions, LP.                     75 (change in Jan. 2018)
 21         18.    Secure Preparation Services, Inc. was              SJ Ex. 46 at 11
                   registered as a corporation in California
 22
                   in January 2017.
 23         19.    Secure Preparation Services, LP was                SJ Ex. 46 at 12
 24                registered as a limited partnership in
                   California in January 2017.
 25         20.    Between January 2017 and around                    SJ Ex. 5 (Van Loon Decl.) at
 26                January 2018, Secure Preparation                   ¶ 3; SJ Ex. 46 (SPS
                   Services, Inc. was the general partner of          Registrations); see also SJ Ex. 4
 27                Secure Preparation Services, LP.                   (Sklar Decl.) at ¶¶ 74-75
 28                                                                   (change in Jan. 2018)
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      11
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 12 of 62 Page ID #:2571




            21.    Docu Prep Center, Certified Doc Prep               SJ Ex. 5 (Van Loon Decl.) at
  1
                   Services, Assure Direct Services, Direct           ¶ 2; SJ Ex. 1 (Hoose Decl.) at
  2                Document Solutions, and Secure                     ¶ 7
  3                Preparation Services (collectively, the
                   “SLDR Companies”) each offered
  4                services to consumers with student
  5                loans.
            22.    Docu Prep Center began operating in                SJ Ex. 1 (Hoose Decl.) at ¶ 8-
  6                February 2015.                                     19; SJ Ex. 4 (Sklar Decl.) at
  7                                                                   ¶ 16).
            23.    Docu Prep Center enrolled new                      SJ Ex. 25 (Heidari Decl.) at
  8                customers between at least June 3, 2015            ¶ 37; see also SJ Ex. 4 (Sklar
  9                and April 17, 2017.                                Decl.) at ¶ 70.
            24.    Certified Doc Prep Services enrolled               SJ Ex. 25 (Heidari Decl.) at ¶ 37
 10                new customers between at least January
 11                4, 2016 and March 3, 2017.
            25.    Assure Direct Services enrolled new                SJ Ex. 25 (Heidari Decl.) at
 12                customers between at least August 9,               ¶ 37; see also SJ Ex. 6 (Sebreros
 13                2016 and September 22, 2017.                       Dep.) at 13:12-14:20
            26.    Direct Document Solutions enrolled new             SJ Ex. 25 (Heidari Decl.) at
 14                customers between at least April 17,               ¶ 37; see also SJ Ex. 4 (Sklar
 15                2017 and September 22, 2017.                       Decl.) at ¶ 70
            27.    Secure Preparation Services enrolled               SJ Ex. 25 (Heidari Decl.) at
 16                new customers between at least April 3,            ¶ 37; see also SJ Ex. 4 (Sklar
 17                2017 and September 21, 2017.                       Decl.) at ¶ 71
            28.    In September 2017, the Bureau served               SJ Ex. 29 (Reardon Decl.) at
 18                civil investigative demands (“CIDs”) on            ¶ 60; SJ Ex. 4 (Sklar Decl.) at
 19                certain of the SLDR Companies.                     ¶ 73; SJ Ex. 12 (Cowell IH) at
                                                                      230:6-231:8
 20
            29.    Assure Direct Services, Direct                     SJ Ex. 4 (Sklar Decl.) at ¶ 73; SJ
 21                Document Solutions, and Secure                     Ex. 12 (Cowell IH) at 230:6-
                   Preparation Services shut down in                  231:8; SJ Ex. 8 (DDR Dep.) at
 22
                   September 2017 in response to receiving            36:19-24; SJ Ex. 6 (Sebreros
 23                the Bureau’s CIDs.                                 Dep.) at 164:15-165:9
            30.    Docs Done Right, Inc. was registered as            SJ Ex. 46 at 1
 24
                   a corporation in California in October
 25                2015.
 26         31.    Docs Done Right, LP was registered as a SJ Ex. 46 at 2
                   limited partnership in California in
 27                March 2016.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      12
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 13 of 62 Page ID #:2572




            32.      Docs Done Right, Inc. was the general            SJ Ex. 46 at 2
  1
                     partner of Docs Done Right, LP
  2                  (collectively “Docs Done Right”).
  3         33.      Lend Tech Loans, Inc. (“Lend Tech”)              SJ Ex. 46 at 14
                     was registered as a California
  4                  corporation on June 15, 2017.
  5
                B.      Jawad Nesheiwat
  6
  7         34.      Jawad Nesheiwat (“Nesheiwat”) was a              SJ Ex. 5 (Van Loon Decl.) at
                     co-founder of Monster Loans.                     ¶ 11
  8         35.      Nesheiwat worked at Monster Loans                SJ Ex. 5 (Van Loon Decl.) at
  9                  between 2015 and April 2017.                     ¶ 11; see also SJ Ex. 3 (Mason
                                                                      Decl.) at ¶¶ 2-3; SJ Ex. 7
 10                                                                   (Nesheiwat Dep.) at 29:18-30:2
 11                                                                   (invoking Fifth Amendment)
            36.      Nesheiwat was Monster Loans’ chief               SJ Ex. 5 (Van Loon Decl.) at
 12                  operating officer.                               ¶ 11; see also SJ Ex. 7
 13                                                                   (Nesheiwat Dep.) at 29:18-30:2
                                                                      (invoking Fifth Amendment)
 14         37.      Nesheiwat oversaw Monster Loans’                 SJ Ex. 5 (Van Loon Decl.) at
 15                  sales and marketing.                             ¶ 11; SJ Ex. 1 (Hoose Decl.) at
                                                                      ¶ 15; SJ Ex. 3 (Mason Decl.) at
 16                                                                   ¶ 3; see also SJ Ex. 7
 17                                                                   (Nesheiwat Dep.) at 30:18-
                                                                      31:14 (invoking Fifth
 18                                                                   Amendment)
 19         38.      Between 2015 and 2018, Nesheiwat                 SJ Ex. 1 (Hoose Decl.) at ¶¶ 80,
                     owned limited partnership interests in           91 98; SJ Ex. 4 (Sklar Decl.) at
 20
                     the SLDR Companies.                              ¶ 15, 59 61; SJ Ex. 3 (Mason
 21                                                                   Decl.) at ¶ 15; SJ Ex. 5 (Van
                                                                      Loon Decl.) at ¶ 4; see also SJ
 22
                                                                      Ex. 7 (Nesheiwat Dep.) at
 23                                                                   33:19-39:22 (invoking Fifth
                                                                      Amendment)
 24
            39.      Nesheiwat was a limited partner in Docs          SJ Ex. 8 (DDR Dep.) at 33:18-
 25                  Done Right during 2016 and 2017.                 34:8; SJ Ex. 11 (Martinez IH) at
                                                                      20:2-6
 26
 27
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      13
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 14 of 62 Page ID #:2573




  1
         II.    Background on U.S. Department of Education Student Loan Programs
  2
  3         40.    The U.S. Department of Education                   SJ Ex. 50 (Repayment Plans)
                   (“Department of Education” or “ED”)                (describing plans)
  4                offers various repayment plans to
  5                eligible consumers with federal student
                   loans, including plans that may result in
  6                lower monthly loan payments and
  7                student loan forgiveness after a certain
                   number of payments.
  8         41.    A Direct Consolidation Loan allows                 SJ Ex. 47 (Consolidation) at 1;
  9                consumers with federal student loans to            SJ Ex. 8 (DDR Dep.) at 47:16-
                   consolidate (i.e., combine) multiple               48:4
 10                federal student loans into one loan.
 11         42.    ED does not charge borrowers any fees              SJ Ex. 47 (Consolidation) at 1;
                   to consolidate their loans or to access            SJ Ex. 49 (Servicers) at 4
 12                any loan repayment and forgiveness
 13                programs.
            43.    Eligible consumers with federal student            SJ Ex. 48 (Forbearance) at 1
 14                loans can request to place their loans in          (“With forbearance, you won’t
 15                forbearance so that they will not have to          have to make a payment, or you
                   make monthly payments.                             can temporarily make a smaller
 16                                                                   payment.”); SJ Ex. 8 (DDR
 17                                                                   Dep.) at 123:5-9
            44.    ED’s federal student loan programs are             SJ Ex. 49 (Servicers) at 1 (“A
 18                administered through student-loan                  loan servicer is a company that
 19                servicers that handle the billing and              we assign to handle the billing
                   other services on federal student loans.           and other services on your
 20                                                                   federal student loan on our
 21                                                                   behalf, at no cost to you.”); SJ
                                                                      Ex. 8 (DDR Dep.) at 254:8-23.
 22
 23
 24
 25
 26
 27
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      14
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 15 of 62 Page ID #:2574




  1
        III.    The SLDR Companies’ Process for Marketing, Sale, and Delivery of Debt
  2             Relief Services
  3
  4             A.      The SLDR Companies’ Business Model
  5
            45.      Docu Prep Center was the first of the            SJ Ex. 1 (Hoose Decl.) at ¶¶ 18-
  6                  Student Loan Companies to be created.            19; SJ Ex. 4 (Sklar Decl.) at
  7                                                                   ¶ 13.
            46.      Certified Doc Prep Services, Assure              SJ Ex. 6 (Sebreros Dep.) at
  8                  Direct Services, Direct Document                 14:23-25; 26:4-27:20; 38:16-
  9                  Solutions, and Secure Preparation                39:10; see also SJ Ex. 1 (Hoose
                     Services were “cookie-cutter” copies of          Decl.) at ¶¶ 97, 100-06; SJ Ex. 4
 10                  Docu Prep Center.                                (Sklar Decl.) at ¶¶ 59-68; SJ Ex.
 11                                                                   3 (Mason Decl.) at ¶¶ 16-17, 21,
                                                                      25, 37; SJ Ex. 9 (Martinez Dep.)
 12                                                                   at 203:4-7.
 13         47.      Certified Doc Prep Services was closely          SJ Ex. 3 (Mason Decl.) at ¶ 16.
                     modeled on Docu Prep Center.
 14
            48.      The managers of Assure Direct Services,          SJ Ex. 4 (Sklar Decl.) at ¶ 70-
 15                  Direct Document Solutions, and Secure            71; SJ Ex. 1 (Hoose Decl.) at
                     Preparation Services were former                 ¶ 100; SJ Ex. 3 (Mason Decl.) at
 16
                     employees of Docu Prep Center.                   ¶ 34.
 17         49.      At Assure Direct Services, “[e]verything         SJ Ex. 6 (Sebreros Dep.) at
                     was the same” as at Docu Prep Center,            38:16-39:4.
 18
                     except its location.
 19         50.      In early 2017, the limited partners of           SJ Ex. 4 (Sklar Decl.) at ¶ 70
 20                  Docu Prep Center decided to begin
                     operating that business using a new
 21                  entity, Direct Document Solutions.
 22         51.      In early 2017, Docu Prep Center’s                SJ Ex. 4 (Sklar Decl.) ¶ 70
                     employees were transferred to Direct
 23                  Document Solutions.
 24         52.      In early 2017, the limited partners of           SJ Ex. 4 (Sklar Decl.) at ¶ 71; SJ
                     Certified Doc Prep Services decided to           Ex. 3 (Mason Decl.) at ¶ 36
 25                  begin operating that business using a
 26                  new entity, Secure Preparation Services.
            53.      In early 2017, Certified Doc Prep                SJ Ex. 4 (Sklar Decl.) at ¶ 71; SJ
 27                  Services’ employees were transferred to          Ex. 3 (Mason Decl.) at ¶ 37
 28                  Secure Preparation Services.
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      15
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 16 of 62 Page ID #:2575




            54.    Each of the SLDR Companies offered                 SJ Ex. 1 (Hoose Decl.) at ¶ 101;
  1
                   the same services to consumers.                    SJ Ex. 4 (Sklar Decl.) at ¶ 64; SJ
  2                                                                   Ex. 3 (Mason Decl.) at ¶ 16; SJ
  3                                                                   Ex. 6 (Sebreros Dep.) at 38:16-
                                                                      39:4.
  4         55.    The SLDR Companies’ services                       SJ Ex. 1 (Hoose Decl.) at ¶ 101;
  5                involved assisting consumers with                  SJ Ex. 4 (Sklar Decl.) at ¶ 64; SJ
                   consolidating their federal student loans          Ex. 3 (Mason Decl.) at ¶ 16; SJ
  6                and with enrolling in student loan                 Ex. 6 (Sebreros Dep.) at 38:16-
  7                programs offered by ED.                            40:1, 58:4-14
            56.    During 2016, Docu Prep Center’s                    SJ Ex. 4 (Sklar Decl.) at ¶ 45; SJ
  8                employee handbook included the                     Ex. 4i (Sklar Decl. Ex. 9) at
  9                following in the “Company                          CFPB-EM-0168852; SJ Ex. 6
                   Background” section:                               (Sebreros Dep.) at 68:22-72:7;
 10                                                                   SJ Ex. 6b (Sebreros Dep. Ex. 3)
 11                “Certified Document Center and its                 at ML00333037.
                   founders have been in the debt relief
 12                industry since 2007 and have led the
 13                way in niche sectors such as Debt
                   Settlement, Tax Debt Relief and even
 14                Student Debt Relief. … In 2015,
 15                Certified Document Center began to
                   assist students burdened with debt by
 16                helping them understand and navigate
 17                through the maze of programs and
                   available options. Certified Document
 18                Center is a proud member of the
 19                Association for Student Loan Relief and
                   continues to set the standard for student
 20                debt relief.”
 21         57.    The SLDR Companies relied on direct          SJ Ex. 1 (Hoose Decl.) at ¶ 102;
                   mail to generate interest in their services. SJ Ex. 4 (Sklar Decl.) at ¶¶ 22,
 22                                                             65; SJ Ex. 6 (Sebreros Dep.) at
 23                                                             29:25-30:4, 39:2-6
            58.    The SLDR Companies sold their                SJ Ex. 1 (Hoose Decl.) at ¶ 102;
 24                services during sales calls with             SJ Ex. 4 (Sklar Decl.) at ¶¶ 65-
 25                consumers who called in response to the 66; SJ Ex. 3 (Mason Decl.) at
                   direct mailings.                             ¶ 24; SJ Ex. 6 (Sebreros Dep.) at
 26                                                             29:25-30:4
 27
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      16
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 17 of 62 Page ID #:2576




            59.    The SLDR Companies’ revenues were                  SJ Ex. 1 (Hoose Decl.) at ¶ 105
  1
                   the result of their telemarketing sales to
  2                consumers with student loans.
  3         60.    The SLDR Companies were each owned                 SJ Ex. 4 (Sklar Decl.) at ¶ 61; SJ
                   by a group of limited partners, including          Ex. 1 (Hoose Decl.) at ¶ 80, 98.
  4                Nesheiwat.
  5         61.    The SLDR Companies’ profits were                   SJ Ex. 1 (Hoose Decl.) at ¶¶ 91,
                   distributed to their limited partners,             97; SJ Ex. 4 (Sklar Decl.) at
  6                including Nesheiwat.                               ¶¶ 59, 60
  7         62.    The SLDR Companies worked with                     SJ Ex. 1 (Hoose Decl.) at ¶¶ 20,
                   support companies to provide their                 23-25, 57-59, 73, 106; SJ Ex. 4
  8                services to consumers.                             (Sklar Decl.) at ¶¶ 13, 21, 68; SJ
  9                                                                   Ex. 9 (Martinez Dep.) at 55:15-
                                                                      21; SJ Ex. 8 (DDR Dep.) at
 10                                                                   37:18-38:3, 16-21
 11         63.    From February 2015 until October or                SJ Ex. 1 (Hoose Decl.) at ¶¶ 20,
                   November 2015, Docu Prep Center                    23; SJ Ex. 4 (Sklar Decl.) at
 12                received support from Student Loan                 ¶¶ 13, 21; SJ Ex. 9 (Martinez
 13                Processing Center (“SLPC”).                        Dep.) at 39:5-16, 48:14-18
            64.    After October or November 2015, Docs               SJ Ex. 9 (Martinez Dep.) at
 14                Done Right provided support services to            38:24-39:21, 220:24-221:6; SJ
 15                Docu Prep Center and the other SLDR                Ex. 1 (Hoose Decl.) at ¶¶ 23,
                   Companies.                                         106; SJ Ex. 4 (Sklar Decl.) at
 16                                                                   ¶ 21, 68
 17         65.    SLPC and Docs Done Right provided                  SJ Ex. 1 (Hoose Decl.) at ¶¶ 19,
                   services to consumers on behalf of the             23, 25, 57-59, 106; SJ Ex. 4
 18                SLDR Companies after a sale was                    (Sklar Decl.) at ¶¶ 14, 21, 68; SJ
 19                complete.                                          Ex. 9 (Martinez Dep.) at 38:6-
                                                                      39:4, 39:11-16; SJ Ex. 8 (DDR
 20                                                                   Dep.) at 31:13-16, 21, 24-32:4,
 21                                                                   69:24-70:3, 70:16-71:23, 72:4-
                                                                      73:15, 74:4-24
 22
            66.    The services that SLPC and Docs Done               SJ Ex. 8 (DDR Dep.) at 28:3-9,
 23                Right provided to the SLDR Companies               36:11-18; SJ Ex. 9 (Martinez
                   were referred to as “back end” services.           Dep.) at 36:7-10, 37:5-8, 38:3-9
 24
            67.    Docs Done Right was owned by a group               SJ Ex. 8 (DDR Dep.) at 33:18-
 25                of limited partners, including Nesheiwat           34:23; 42:5-9; SJ Ex. 4 (Sklar
                   and other limited partners of the SLDR             Decl.) at ¶ 21
 26
                   Companies.
 27         68.    Docs Done Right’s limited partners                 SJ Ex. 8 (DDR Dep.) at 34:17-
 28                instructed Docs Done Right’s manager               36:25
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      17
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 18 of 62 Page ID #:2577




                     to work with each of the SLDR
  1
                     Companies.
  2
            69.      At Docs Done Right, “[a]ny big                   SJ Ex. 8 (DDR Dep.) at 39:15-
  3                  decisions had to be approved by” its             40:18; see also SJ Ex. 4 (Sklar
  4                  limited partners, including compliance           Decl.) at ¶ 21
                     questions and refund policies.
  5         70.      At times, Jawad Nesheiwat                        SJ Ex. 8 (DDR Dep.) at 42:10-
  6                  communicated the limited partners’               17
                     decisions to Docs Done Right.
  7
  8             B.      The SLDR Companies’ Direct Mail Marketing

  9         71.      The SLDR Companies marketed their                SJ Ex. 1b (Hoose Decl. Ex. 2) at
 10                  services to consumers nationwide via             1 (“We are mailing to CA, FL,
                     direct mail.                                     MO, NJ, TX, and VA states.”);
 11                                                                   SJ Ex. 30 (Schneider Decl.) at
 12                                                                   ¶ 10 (complaints from 35
                                                                      states); see also SJ Ex. 1a
 13                                                                   (Hoose Decl. Ex. 1); SJ Ex. 4a
 14                                                                   (Sklar Decl. Ex. 1); SJ Ex. 41a
                                                                      (Marin Decl. Ex. A); SJ Ex. 3c
 15                                                                   (Mason Decl. Ex. 3) at CFPB-
 16                                                                   EM-0037418-421; SJ Ex. 36a
                                                                      (Davis Decl. Ex. A); SJ Ex. 39a
 17                                                                   (Jones Decl. Ex. A); SJ Ex. 6a
 18                                                                   (Sebreros Dep. Ex. 2); SJ Ex.
                                                                      35a (Chekanski Decl. Ex. A); SJ
 19                                                                   Ex. 7a (Nesheiwat Dep. Ex. 16);
 20                                                                   SJ Ex. 7b (Nesheiwat Dep. Ex.
                                                                      17)
 21         72.      The SLDR Companies sometimes                     SJ Ex. 6 (Sebreros Dep.) at
 22                  jointly placed orders for direct mail            128:12-17, 142:21-143:21; SJ
                     through the mailing house they used.             Ex. 6d (Sebreros Dep. Ex. 8)
 23         73.      The SLDR Companies used the same                 SJ Ex. 4 (Sklar Decl.) ¶ 65; SJ
 24                  template for their direct mail                   Ex. 3 (Mason Decl.) ¶ 21; SJ
                     solicitations (“Solicitation Letters”).          Ex. 6 (Sebreros Dep.) 38:22-
 25
                                                                      39:6, 40:2-6; see also SJ Ex. 1b
 26                                                                   (Hoose Decl. Ex. 2); SJ Ex. 4a
                                                                      (Sklar Decl. Ex. 1); SJ Ex. 41a
 27
                                                                      (Marin Decl. Ex. A); SJ Ex. 3c
 28                                                                   (Mason Decl. Ex. 3) at CFPB-
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      18
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 19 of 62 Page ID #:2578




                                                              EM-0037418-421; SJ Ex. 36a
  1
                                                              (Davis Decl. Ex. A); SJ Ex. 39a
  2                                                           (Jones Decl. Ex. A); SJ Ex. 6a
  3                                                           (Sebreros Dep. Ex. 2); SJ Ex.
                                                              35a (Chekanski Decl. Ex. A)
  4         74.     In the Solicitation Letters, the SLDR     SJ Ex. 1a (Hoose Decl. Ex. 1) at
  5                 Companies offered a “Student Loan         4-6; SJ Ex. 1b (Hoose Decl. Ex.
                    Consolidation & Payment Reduction         2); SJ Ex. 4a (Sklar Decl. Ex.
  6                 Program Prepared For” the consumer to 1); SJ Ex. 41a (Marin Decl. Ex.
  7                 whom the letter was addressed.            A); SJ Ex. 3c (Mason Decl. Ex.
                                                              3) at CFPB-EM-0037418-421;
  8                                                           SJ Ex. 36a (Davis Decl. Ex. A);
  9                                                           SJ Ex. 39a (Jones Decl. Ex. A);
                                                              SJ Ex. 6a (Sebreros Dep. Ex. 2);
 10                                                           SJ Ex. 35a (Chekanski Decl. Ex.
 11                                                           A); SJ Ex. 7a (Nesheiwat Dep.
                                                              Ex. 16); SJ Ex. 7b (Nesheiwat
 12                                                           Dep. Ex. 17)
 13         75.     The Solicitation Letters included a       SJ Ex. 1a (Hoose Decl. Ex. 1) at
                    header with the phrase “FINAL             4-6; SJ Ex. 1b (Hoose Decl. Ex.
 14                 NOTICE” in bold.                          2); SJ Ex. 4a (Sklar Decl. Ex.
 15                                                           1); SJ Ex. 41a (Marin Decl. Ex.
                                                              A); SJ Ex. 3c (Mason Decl. Ex.
 16                                                           3) at CFPB-EM-0037418-421;
 17                                                           SJ Ex. 36a (Davis Decl. Ex. A);
                                                              SJ Ex. 39a (Jones Decl. Ex. A);
 18                                                           SJ Ex. 6a (Sebreros Dep. Ex. 2);
 19                                                           SJ Ex. 35a (Chekanski Decl. Ex.
                                                              A); SJ Ex. 7a (Nesheiwat Dep.
 20                                                           Ex. 16); SJ Ex. 7b (Nesheiwat
 21                                                           Dep. Ex. 17)
            76.     Until about August or September 2017, SJ Ex. 1a (Hoose Decl. Ex. 1);
 22                 the Solicitation Letters told consumers   at 4-6; SJ Ex. 1b (Hoose Decl.
 23                 to call the SLDR Companies by specific Ex. 2); SJ Ex. 4a (Sklar Decl.
                    dates identified in the letters or before Ex. 1); SJ Ex. 41a (Marin Decl.
 24                 their next student loan payment was       Ex. A); SJ Ex. 3c (Mason Decl.
 25                 due.                                      Ex. 3) at CFPB-EM-0037418-
                                                              421; SJ Ex. 36a (Davis Decl.
 26                                                           Ex. A); SJ Ex. 39a (Jones Decl.
 27                                                           Ex. A); SJ Ex. 6a (Sebreros
                                                              Dep. Ex. 2); SJ Ex. 35a
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      19
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 20 of 62 Page ID #:2579




                                                                      (Chekanski Decl. Ex. A); SJ Ex.
  1
                                                                      7a (Nesheiwat Dep. Ex. 16); SJ
  2                                                                   Ex. 7b (Nesheiwat Dep. Ex. 17)
  3         77.     The Solicitation Letters included the             SJ Ex. 1a (Hoose Decl. Ex. 1) at
                    statement “CALL TOLL-FREE                         4-6; SJ Ex. 1b (Hoose Decl. Ex.
  4                 TODAY TO REDEEM YOUR                              2); SJ Ex. 4a (Sklar Decl. Ex.
  5                 FEDERAL BENEFITS” in bold.                        1); SJ Ex. 41a (Marin Decl. Ex.
                                                                      A); SJ Ex. 3c (Mason Decl. Ex.
  6                                                                   3) at CFPB-EM-0037418-421;
  7                                                                   SJ Ex. 36a (Davis Decl. Ex. A);
                                                                      SJ Ex. 39a (Jones Decl. Ex. A);
  8                                                                   SJ Ex. 6a (Sebreros Dep. Ex. 2);
  9                                                                   SJ Ex. 35a (Chekanski Decl. Ex.
                                                                      A); SJ Ex. 7a (Nesheiwat Dep.
 10                                                                   Ex. 16); SJ Ex. 7b (Nesheiwat
 11                                                                   Dep. Ex. 17)
            78.     During 2015, Docu Prep Center sent                SJ Ex. 1 (Hoose Decl.) at ¶¶ 32,
 12                 Solicitation Letters that included a table        34-35; SJ Ex. 1a (Hoose Decl.
 13                 referencing “NEW FEDERAL                          Ex. 1) at 4-6
                    STUDENT LOAN LAW BENEFITS,”
 14                 including “Lower Interest Rates,”
 15                 “Lower Monthly Payments,” and
                    “Forgiveness Programs.”
 16         79.     In 2016 and 2017, the Solicitation                SJ Ex. 1 (Hoose Decl.) at ¶¶ 33-
 17                 Letters included the statement “Benefits          35; SJ Ex. 1b (Hoose Decl. Ex.
                    of the Consolidation Program may                  2); SJ Ex. 4 (Sklar Decl.) at ¶6
 18                 include” followed by “No credit check,”           SJ Ex. 4a (Sklar Decl. Ex. 1); SJ
 19                 “Interest rate reduction regardless of            Ex. 41a (Marin Decl. Ex. A); SJ
                    balance or pay history,” “Lower                   Ex. 3c (Mason Decl. Ex. 3) at
 20                 monthly payments based on income and              CFPB-EM-0037418-421; SJ Ex.
 21                 family size,” and “Loan forgiveness.”             36a (Davis Decl. Ex. A); SJ Ex.
                                                                      39a (Jones Decl. Ex. A); SJ Ex.
 22                                                                   6a (Sebreros Dep. Ex. 2); SJ Ex.
 23                                                                   35a (Chekanski Decl. Ex. A); SJ
                                                                      Exs. 7a and 7b (Nesheiwat Dep.
 24                                                                   Ex. 16 and 17)
 25         80.     The Solicitation Letters were “designed           SJ Ex. 9 (Martinez Dep.) at
                    to create urgency and make clients feel           227:3-21
 26                 that this was something special that
 27                 could only be done” through the SLDR
                    Companies.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      20
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 21 of 62 Page ID #:2580




            81.      Eduardo Martinez testified that the              SJ Ex. 9 (Martinez Dep.) at
  1
                     Solicitation Letters were “exaggerated”          229:9-230:1
  2                  and did not accurately represent the
  3                  SLDR Companies’ services.

  4             C.      The SLDR Companies’ Telemarketing Sales Calls
  5
            82.      The SLDR Companies’ sales                        SJ Ex. 4 (Sklar Decl.) at ¶¶ 41,
  6                  representatives were directed to use             65; SJ Ex. 1 (Hoose Decl.) at
  7                  scripts during sales calls.                      ¶¶ 54, 60-69; SJ Ex. 3 (Mason
                                                                      Decl.) at ¶ 25; SJ Ex. 6
  8                                                                   (Sebreros Dep.) at 38:22-39:4.
  9         83.      At times, sales representatives deviated         SJ Ex. 4 (Sklar Decl.) at ¶ 41; SJ
                     from the scripts.                                Ex. 1 (Hoose Decl.) at ¶ 62; SJ
 10                                                                   Ex. 6c (Sebreros Dep. Ex. 5)
 11                                                                   (manager criticizing sales reps
                                                                      for “pitching … garbage”); see
 12                                                                   also SJ Ex. 5 (Van Loon Decl.)
 13                                                                   at ¶¶ 22-25, 34 (authenticating
                                                                      Sebreros Dep. Ex. 5)
 14         84.      Sales employees of the SLDR                      SJ Ex. 1 (Hoose Decl.) at ¶ 54;
 15                  Companies were sometimes called                  SJ Ex. 6 (Sebreros Dep.) at
                     “Student Loan Advisors.”                         28:20-22; SJ Ex. 9 (Martinez
 16                                                                   Dep.) at 203:12-15.
 17         85.      During sales calls, sales representatives        SJ Ex. 1 (Hoose Decl.) at ¶ 55;
                     for the SLDR Companies asked                     SJ Ex. 1a (Hoose Decl. Ex. 13)
 18                  consumers for information about their            at HOOSE00000460-63; SJ Ex.
 19                  student loans, finances, and family to           1a (Hoose Decl. Ex. 14) at
                     identify an ED program for which the             ML00006178-80; SJ Ex. 36
 20                  consumer would be eligible.                      (Davis Decl.) at ¶ 4; SJ Ex. 35
 21                                                                   (Chekanski Decl.) at ¶ 6; SJ Ex.
                                                                      42 (Martin Decl.) at ¶ 4; SJ Ex.
 22                                                                   43 (O’Neill Decl.) at ¶ 5
 23         86.      Sales representatives then attempted to          Hoose Decl.) at ¶ 55; SJ Ex. 1a
                     “sell the program” by describing its             (Hoose Decl. Ex. 13) at
 24
                     benefits.                                        HOOSE00000464-65; SJ Ex. 1a
 25                                                                   (Hoose Decl. Ex. 14) at
                                                                      ML00006181-82; see also SJ
 26
                                                                      Ex. 39 (Jones Decl.) at ¶ 4; SJ
 27                                                                   Ex. 41 (Marin Decl.) at ¶ 5; SJ
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      21
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 22 of 62 Page ID #:2581




                                                                      Ex. 33 (Blevins Decl.) at ¶ 4; SJ
  1
                                                                      Ex. 34 (Capeci Decl.) at ¶ 5
  2
            87.    Sales representatives typically did not     SJ Ex. 1 (Hoose Decl.) at ¶ 55;
  3                explain the SLDR Companies’ fees until      SJ Ex. 1a (Hoose Decl. Ex. 13)
  4                the end of the sales call.                  at HOOSE00000465; SJ Ex. 1a
                                                               (Hoose Decl. Ex. 14) at
  5                                                            ML00006183; SJ Ex. 43
  6                                                            (O’Neill Decl.) at ¶ 7; SJ Ex. 44
                                                               (Sowinski Decl.) at ¶ 8
  7         88.    If the consumer agreed to sign up for the SJ Ex. 1 (Hoose Decl.) at ¶ 55;
  8                SLDR Companies’ services, the sales         SJ Ex. 35 (Chekanski Decl.) at
                   representatives emailed consumers a set ¶¶ 7-8; SJ Ex. 40 (Kenner Decl.)
  9                of agreements to sign electronically.       at ¶ 8; SJ Ex. 41 (Marin Decl.)
 10                                                            at ¶ 8; SJ Ex. 34 (Capeci Decl.)
                                                               at ¶ 6
 11         89.    Sales representatives for the SLDR          SJ Ex. 34 (Capeci Decl.) at ¶ 6;
 12                Companies sometimes rushed consumers SJ Ex. 38 (Hebin Decl.) at ¶ 5-6;
                   through the enrollment process,             SJ Ex. 44 (Sowinski Decl.) at
 13                including electronically signing the        ¶ 7; SJ Ex. 45 (Storm Decl.) at
 14                agreements.                                 ¶ 5; SJ Ex. 41 (Marin Decl.) at
                                                               ¶¶ 6-8.
 15         90.    Docu Prep Center’s employee manual          SJ Ex. 4i (Sklar Decl. Ex. 9) at
 16                directed sales representatives to “[c]reate CFPB-EM-0168868, CFPB-
                   a sense of urgency” and “[s]trike while     EM-0168881
 17                the iron is hot” during sales calls.
 18         91.    If a consumer asked to read Docu Prep       SJ Ex. 4i (Sklar Decl. Ex. 9) at
                   Center’s agreements and then call Docu CFPB-EM-0168874.
 19                Prep Center back, Docu Prep Center’s
 20                employee manual directed sales
                   representatives to say: “The documents I
 21                am sending you to sign are a general set
 22                of disclosures that allow us to contact
                   the parties involved to help you
 23                consolidate your loans with the U.S.
 24                Department of Education. They are time
                   sensitive documents and if you are not
 25                prepared to move forward they will
 26                expire and your benefits will be denied.”
            92.    The SLDR Companies’ agreements with SJ Ex. 41b (Marin Decl. Ex. B)
 27
                   consumers included a “Limited Power of at 8; SJ Ex. 36b (Davis Decl.
 28                Attorney” permitting the SLDR               Ex. B) at 9; SJ Ex. 35b
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      22
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 23 of 62 Page ID #:2582




                     Companies to communicate on                      (Chekanski Decl. Ex. B) at 7; SJ
  1
                     consumers’ behalf with student loan              Ex. 37a (Hampton Decl. Ex. A)
  2                  servicers.                                       at 8; SJ Ex. 38a (Hebin Decl.
  3                                                                   Ex. A) at 14; SJ Ex. 44a
                                                                      (Sowinski Decl. Ex. A) at 11
  4
  5             D.      The SLDR Companies’ Debt Relief Services

  6         93.      Once the sale was complete, SLPC or   SJ Ex. 1 (Hoose Decl.) at ¶¶ 19,
  7                  Docs Done Right provided consumers    23, 25, 57-59, 106; SJ Ex. 4
                     with services on behalf of the SLDR   (Sklar Decl.) at ¶¶ 14, 21, 68; SJ
  8                  Companies.                            Ex. 9 (Martinez Dep.) at 38:6-
  9                                                        39:4; SJ Ex. 8 (DDR Dep.) at
                                                           31:13-32:4, 37:18-24; 69:24-
 10                                                        70:3, 70:16-71:23, 72:4-73:15,
 11                                                        74:4-24
            94.      When interacting with consumers, SLPC SJ Ex. 1 (Hoose Decl.) at ¶ 57;
 12                  or Docs Done Right, as applicable,    SJ Ex. 8 (DDR Dep.) at 65:8-
 13                  referred to themselves as the SLDR    67:17
                     Company that sold services to the
 14                  consumer.
 15
            95.      SLPC or Docs Done Right prepared                 SJ Ex. 8 (DDR Dep.) at 60:25-
 16                  consolidation applications, loan                 62:20, 104:8-105:3, 123:5-12;
 17                  repayment plan requests, and                     SJ Ex. 1 (Hoose Decl.) at ¶ 19,
                     forbearance requests based on                    23, 25, 57-59, 106; SJ Ex. 4
 18                  information provided by consumers to             (Sklar Decl.) at ¶¶ 14, 21, 68
 19                  the SLDR Companies during sales calls.
            96.      After consumers enrolled, they were sent         SJ Ex. 1 (Hoose Decl.) at ¶ 58;
 20                  a packet of documents that generally             SJ Ex. 8 (DDR Dep.) at 68:4-7,
 21                  included a welcome letter, a payment             69:1-7, 71:16-72:20; SJ Ex. 42
                     schedule, an application to consolidate          (Martin Decl.) at ¶ 7 and Ex. A;
 22
                     the consumer’s loans, a request to put           SJ Ex. 32 (Akwensioge Decl.) at
 23                  the consumer into a new student loan             ¶ 5; SJ Ex. 32a (Akwensioge
                     repayment plan, and a forbearance                Decl. Ex. A); SJ Ex. 45 (Storm
 24
                     request.                                         Decl.) at ¶ 6 and Ex. A
 25
            97.      The packet of documents included                 SJ Ex. 1 (Hoose Decl.) at ¶ 58;
 26
                     instructions directing consumers to sign         SJ Ex. 8 (DDR Dep.) at 72:21-
 27                  and return the application documents by          73:3; SJ Ex. 36 (Davis Decl.) at
                     e-mail, fax, or mail.                            ¶ 7 and Ex. C at 2-3; SJ Ex. 32
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      23
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 24 of 62 Page ID #:2583




                                                                      (Akwensioge Decl.) at ¶ 5; SJ
  1
                                                                      Ex. 32a (Akwensioge Decl. Ex.
  2                                                                   A at 3, 5; SJ Ex. 45 (Storm
  3                                                                   Decl.) at ¶ 6 and Ex. A at 3
              98.    After consumers returned the                     SJ Ex. 8 (DDR Dep.) at 64:6-17;
  4                  documents, SLPC or Docs Done Right               SJ Ex. 9 (Martinez Dep.) at
  5                  submitted them to consumers’ servicers.          38:13-23; see also SJ Ex. 35
                                                                      (Chekanski Decl.) at ¶¶ 10, 12;
  6                                                                   SJ Ex. 36 (Davis Decl.) at ¶¶ 9,
  7                                                                   11; SJ Ex. 37 (Hampton Decl.)
                                                                      at ¶ 13; SJ Ex. 40 (Kenner
  8                                                                   Decl.) at ¶ 11; SJ Ex. 39 (Jones
  9                                                                   Decl.) at ¶ 6; SJ Ex. 41 (Marin
                                                                      Decl.) at ¶ 10
 10
 11     IV.     Nesheiwat Unlawfully Used and Obtained Prescreened Lists to Market
                Debt Relief Services
 12
 13           99.    Experian Information Solutions, Inc.             SJ Ex. 18 (Glaze Decl.) at ¶ 4;
                     (“Experian”) sells prescreened lists to          SJ Ex. 19 (Marple Decl.) at ¶ 4.
 14                  clients to use in making a firm offer of
 15                  credit.
              100.   In around June 2015, Monster Loans               SJ Ex. 18 (Glaze Decl.) at ¶ 10;
 16                  applied for an account with Experian to          SJ Ex. 3 (Mason Decl.) at ¶ 4
 17                  purchase prescreened lists.
              101.   Nesheiwat directed Monster Loans                 SJ Ex. 3 (Mason Decl.) at ¶ 2, 4;
 18                  employee Erin Mason (“Mason”) to                 see also SJ Ex. 7 (Nesheiwat
 19                  help him apply for the Experian                  Dep.) at 70:14-71:4 (invoking
                     account.                                         Fifth Amendment)
 20           102.   When it applied, Monster Loans                   SJ Ex. 18 (Glaze Decl.) at ¶¶ 12,
 21                  represented to Experian that it would            13
                     use Experian’s prescreened lists to
 22
                     make firm offers of credit to consumers.
 23           103.   As part of the application process,              SJ Ex. 3 (Mason Decl.) at ¶ 5
                     Experian requested an example of the
 24
                     mortgage mailer Monster Loans used.
 25           104.   Nesheiwat told Mason not to provide              SJ Ex. 3 (Mason Decl.) at ¶ 5;
                     Experian with the mailer that Monster            SJ Ex. 3a (Mason Decl. Ex. 1) at
 26
                     Loans actually used to market mortgage           CFPB-JN-0067461
 27                  loans.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      24
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 25 of 62 Page ID #:2584




            105. Nesheiwat instead directed Mason to                  SJ Ex. 3 (Mason Decl.) at ¶ 5;
  1
                 instead provide Experian with what                   SJ Ex. 3a (Mason Decl. Ex. 1) at
  2              Nesheiwat called a “compliant mailer.”               CFPB-JN-0067461
  3         106. Nesheiwat told Mason that Monster                    SJ Ex. 3a (Mason Decl. Ex. 1) at
                 Loans “can[’]t provide [Experian]                    CFPB-JN-0067461
  4              anything we are currently sending out,
  5              they will most likely be rejected.”
            107. Experian requires new clients to attest              SJ Ex. 18 (Glaze Decl.) at ¶ 8;
  6              in their membership application to their             SJ Ex. 19 (Marple Decl.) at ¶ 7
  7              permissible purpose to obtain consumer
                 credit information under the Fair Credit
  8              Reporting Act (“FCRA”) by describing
  9              their intended use of Experian’s
                 consumer data and the nature of their
 10              business interactions with consumers.
 11         108. Monster Loans’ membership                            SJ Ex. 18 (Glaze Decl.) at ¶ 13;
                 application identified Monster Loans as              SJ Ex. 18a (Glaze Decl. Ex. 1)
 12              a mortgage lender.                                   at CFPB-JN-0055517
 13         109. The “Permissible Purpose/Appropriate                 SJ Ex. 18 (Glaze Decl.) at ¶ 13;
                 Use” section of Monster Loans’                       SJ Ex. 18a (Glaze Decl. Ex. 1)
 14              membership application stated that                   at CFPB-JN-0055517
 15              “Monster Loans will be using Experian
                 products and consumer data to select
 16              specific demographic information that
 17              will be used for marketing purposes”
                 and “to prescreen consumers to make a
 18              firm offer of credit.”
 19         110. Nesheiwat told Mason what to write in                SJ Ex. 3 (Mason Decl.) at ¶ 7
                 the “Permissible Purpose/Appropriate
 20              Use” section of the membership
 21              application.
            111. Nesheiwat signed the membership                      SJ Ex. 3 (Mason Decl.) at ¶ 7;
 22
                 application on behalf of Monster Loans.              SJ Ex. 18 (Glaze Decl.) at ¶ 13;
 23                                                                   SJ Ex. 18a (Glaze Decl. Ex. 1)
                                                                      (membership application) see
 24
                                                                      also SJ Ex. 7 (Nesheiwat Dep.)
 25                                                                   at 71:11-14 (invoking Fifth
                                                                      Amendment)
 26
            112. Nesheiwat certified in the membership                SJ Ex. 18 (Glaze Decl.) at ¶ 13;
 27              application that he would “use the                   SJ Ex. 18a (Glaze Decl. Ex. 1)
                 Experian product information for no                  at CFPB-JN-0055518
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      25
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 26 of 62 Page ID #:2585




                 other purpose other than what is stated
  1
                 on this application and for the type of
  2              business listed on this application.”
  3         113. Experian requires new clients to certify             SJ Ex. 18 (Glaze Decl.) at ¶ 8;
                 that they will comply with FCRA in its               SJ Ex. 19 (Marple Decl.) at ¶ 7
  4              Standard Terms and Conditions
  5              agreement and in other applicable
                 agreements, such as its Prescreening
  6              Services Schedule.
  7         114. Nesheiwat signed Experian’s Standard                 SJ Ex. 18 (Glaze Decl.) at ¶ 14;
                 Terms and Conditions agreement on                    SJ Ex. 18b (Glaze Decl. Ex. 2);
  8              behalf of Monster Loans.                             see also SJ Ex. 7 (Nesheiwat
  9                                                                   Dep.) at 71:21-72:9 (invoking
                                                                      Fifth Amendment).
 10         115. Nesheiwat signed Experian’s                          SJ Ex. 3 (Mason Decl.) at ¶ 7;
 11              Prescreening Services Schedule                       SJ Ex. 18 (Glaze Decl.) at ¶ 15;
                 agreement on behalf of Monster Loans.                SJ Ex. 18b (Glaze Ex. 3; see
 12                                                                   also SJ Ex. 7 (Nesheiwat Dep.)
 13                                                                   at 72:11-72:15 (invoking Fifth
                                                                      Amendment)
 14         116. In the Prescreening Services Schedule,               SJ Ex. 18 (Glaze Decl.) at ¶ 15;
 15              Monster Loans certified that it would                SJ Ex. 18c (Glaze Decl. Ex. 3)
                 “extend a ‘firm offer of credit or                   at CFPB-JN-0055531
 16              insurance,’ as defined in the Fair Credit
 17              Reporting Act, 15 U.S.C. 1681 et seq.
                 (“FCRA”) to every Consumer” whose
 18              name appears on a prescreened list or (if
 19              applicable) whose name appeared on a
                 final list produced after additional
 20              processing of a prescreened list.
 21         117. On or about August 10, 2015, Experian                SJ Ex. 18 (Glaze Decl.) at ¶ 16
                 approved Monster Loans’ application
 22              for an account to purchase prescreened
 23              lists.
            118. At the time, Nesheiwat intended to use               SJ Ex. 4 (Sklar Decl.) at ¶¶ 30-
 24
                 the Experian account to buy                          32; SJ Ex. 4c (Sklar Decl. Ex.
 25              prescreened lists for Docu Prep Center               3); see also SJ Ex. 7 (Nesheiwat
                 to use to send its direct mail.                      Dep.) at 70:14-71:9, 75:4-76:25
 26
                                                                      (invoking Fifth Amendment)
 27
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      26
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 27 of 62 Page ID #:2586




            119. Monster Loans began to purchase                      SJ Ex. 16 (Experian Rog.
  1
                 prescreened lists through the Experian               Resp.); SJ Ex. 1 (Hoose Decl.)
  2              account in around December 2015.                     at ¶ 41; SJ Ex. 5 (Van Loon
  3                                                                   Decl.) at ¶ 14; SJ Ex. 54
                                                                      (December 2015 email for
  4                                                                   “DocuPrep Order” using
  5                                                                   “Experian data”); see also SJ
                                                                      Ex. 5 (Van Loon Decl.) at ¶¶
  6                                                                   22-25 (authenticating SJ Ex.
  7                                                                   54); SJ Ex. 26 (Ramirez-
                                                                      Velazquez XPN Decl.) at ¶¶ 6, 7
  8         120. Monster Loans used its Experian                      SJ Ex. 1 (Hoose Decl.) at ¶¶ 41-
  9              account to obtain prescreened lists for              53, 103; SJ Exs. 1f, 1g, 1h, 1i, 1j
                 the SLDR Companies.                                  (Hoose Decl. Exs. 6, 7, 9, 10,
 10                                                                   11); SJ Ex. 4 (Sklar Decl.) at ¶¶
 11                                                                   30-37, 67 and Ex. 4, 5, 6; SJ Ex.
                                                                      5 (Van Loon Decl.) at ¶¶ 13-15;
 12                                                                   SJ Ex. 6 (Sebreros Dep.) at
 13                                                                   130:25-131:14, 136:10-12; see
                                                                      also SJ Ex. 7 (Nesheiwat Dep.)
 14                                                                   at 75:4-75:16 (invoking Fifth
 15                                                                   Amendment)
            121. The prescreened lists that Monster                   SJ Ex. 1 (Hoose Decl.) at ¶¶ 41,
 16              Loans obtained from Experian for the                 43, 103; SJ Ex. 4 (Sklar. Decl.)
 17              SLDR Companies included consumers’                   at ¶¶ 30, 67; SJ Ex. 6 (Sebreros
                 names, addresses, and student loan                   Dep.) at 130:25-131:14; SJ Ex.
 18              balances.                                            26 (Ramirez-Velazquez XPN
 19                                                                   Decl.) at ¶ 7; SJ Ex. 26a
                                                                      (Ramirez-Velazquez XPN Decl.
 20                                                                   Ex. 1); see also SJ Ex. 7
 21                                                                   (Nesheiwat Dep.) at 74:11-
                                                                      75:16 (invoking Fifth
 22                                                                   Amendment)
 23         122. The SLDR Companies used the                          SJ Ex. 1 (Hoose Decl.) at ¶¶ 41-
                 prescreened lists to market their                    44, 103; SJ Ex. 1f (Hoose Decl.
 24              services through direct mail.                        Ex. 6); SJ Ex. 4 (Sklar Decl.) at
 25                                                                   ¶¶ 30, 33, 36, 67 & Ex. 6; SJ Ex.
                                                                      5 (Van Loon Decl.) at ¶ 13
 26         123. The SLDR Companies did not offer or                  SJ Ex. 5 (Van Loon Decl.) at ¶
 27              extend credit to consumers.                          16; SJ Ex. 6 (Sebreros Dep.) at
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      27
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 28 of 62 Page ID #:2587




                                                                      39:11-20; SJ Ex. 12 (Cowell IH)
  1
                                                                      at 66:6-9, 256:1-3
  2
            124. At times, Monster Loans also sold the                SJ Ex. 9 (Martinez Dep.) at
  3              prescreened lists to Eduardo Martinez.               66:19-67:23; SJ Ex. 11
  4                                                                   (Martinez IH) at 39:23-41:5,
                                                                      41:23-43:23
  5         125. Martinez used a company he controlled                SJ Ex. 9 (Martinez Dep.) at
  6              to resell the prescreened lists to other             66:19-67:18; SJ Ex. 11
                 student loan debt relief companies that              (Martinez IH) at 39:23-41:5.
  7              were affiliates of Docs Done Right.
  8         126. Nesheiwat participated in those sales to             SJ Ex. 11 (Martinez IH) at
                 Martinez.                                            41:23-43:23
  9
            127. From around December 2015 until          SJ Ex. 5 (Van Loon Decl.) at
 10              around April 2017, Nesheiwat oversaw     ¶¶ 14-15; SJ Ex. 5a (Van Loon
 11              purchases of prescreened lists through   Ex. 1; SJ Ex. 1 (Hoose Decl.) at
                 Monster Loans’ Experian account.         ¶¶ 42, 43, 49; SJ Ex. 4 (Sklar
 12                                                       Decl.) at ¶¶ 30-34); SJ Ex. 4d
 13                                                       (Sklar Decl. Ex. 4); see also
                                                          Nesheiwat Dep.) at 73:15-19
 14                                                       (invoking Fifth Amendment)
 15         128. From around December 2015 until          SJ Ex. 5 (Van Loon Decl.) at
                 around April 2017, Nesheiwat directed ¶¶ 14, 15; SJ Ex. 5a (Van Loon
 16              the efforts to obtain prescreened lists  Ex. 1; SJ Ex. 1 (Hoose Decl.) at
 17              through the Experian account for the     ¶¶ 41-47, 49, 51, 103; SJ Ex. 4
                 SLDR Companies.                          (Sklar Decl.) at ¶¶ 33, 34; SJ Ex.
 18                                                       54; SJ Ex. 55; SJ Ex. 56; see
 19                                                       also SJ Ex. 5 (Van Loon Decl.)
                                                          at ¶¶ 22-25, 27 (authenticating
 20                                                       SJ Exs. 54, 55, 56); SJ Ex. 7
 21                                                       (Nesheiwat Dep.) at 76:13-
                                                          77:24 (invoking Fifth
 22                                                       Amendment)
 23         129. Nesheiwat was the “architect of the      SJ Ex. 5 (Van Loon Decl.) at
                 program to provide the Experian          ¶ 14; see also SJ Ex. 7
 24              prescreened lists to the [SLDR]          (Nesheiwat Dep.) at 76:13-
 25              Companies.”                              77:24 (invoking Fifth
                                                          Amendment)
 26
            130. Between January 11, 2016 and April 10, SJ Ex. 26 (Ramirez Velazquez
 27              2017, Monster Loans ordered              XPN Decl.) at ¶ 6; see also
                 prescreened lists containing prescreened
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      28
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 29 of 62 Page ID #:2588




                    consumer reports for 6,789,777                    Nesheiwat Dep.) at 81:3-8
  1
                    consumers with student loans.                     (invoking Fifth Amendment).
  2
            131. During most of 2016, Nesheiwat               SJ Ex. 1 (Hoose Decl.) at ¶¶ 43-
  3              directed Monster Loans’ marketing            44; SJ Ex. 4 (Sklar Decl.) at
  4              manager Bill Abdel to use the Experian       ¶¶ 33, 34; SJ Ex. 4d (Sklar Decl.
                 account to order prescreened lists for       Ex. 4); see also SJ Ex. 1f
  5              Docu Prep Center.                            (Hoose Decl. Ex. 6) (Abdel
  6                                                           email re mailing using Experian
                                                              records); SJ Ex. 7 (Nesheiwat
  7                                                           Dep.) at 77:8-12 (invoking Fifth
  8                                                           Amendment)
            132.    In around September 2016, Nesheiwat       SJ Ex. 1 (Hoose Decl.) at ¶¶ 49-
  9                 directed Max Chou to take over using      50; SJ Ex. 1h (Hoose Decl. Ex.
 10                 the Monster Loans Experian account for 9); SJ Ex. 4 (Sklar Decl.) at ¶
                    ordering prescreened lists for the SLDR 33; see also SJ Ex. 7 (Nesheiwat
 11                 Companies.                                Dep.) at 77:14-18 (invoking
 12                                                           Fifth Amendment)
            133.    At the time, Max Chou was not an          SJ Ex. 56; SJ Ex. (Hoose Decl.)
 13                 employee of Monster Loans.                at ¶ 49; see also SJ Ex. 5 (Van
 14                                                           Loon Decl.) at ¶¶ 22-25, 27
                                                              (authenticating SJ Ex. 56); SJ
 15                                                           Ex. 7 (Nesheiwat Dep.) at 79:5-
 16                                                           8 (invoking Fifth Amendment)
            134.    At that time, Max Chou worked for a       SJ Ex. 56; SJ Ex. 1 (Hoose
 17                 debt-relief company called Monster Tax Decl.) at ¶ 49; see also SJ Ex. 5
 18                 Relief.                                   (Van Loon Decl.) at ¶¶ 22-25,
                                                              27 (authenticating SJ Ex. 56)
 19         135.    Nesheiwat directed Max Chou to create SJ Ex. 56; see also SJ Ex. 5
 20                 a “generic” Monster Loans email           (Van Loon Decl.) at ¶¶ 22-25,
                    account to use when communicating         27 (authenticating SJ Ex. 56);
 21                 with Experian.                            Nesheiwat Dep.) at 79:10-20
 22                                                           (invoking Fifth Amendment)
            136.    Nesheiwat directed Abdel and Chou to      SJ Ex. 4 (Sklar Decl.) at ¶¶ 27,
 23                 send the prescreened lists to the mailing 33; SJ Ex. 1 (Hoose Decl.) at
 24                 house that the SLDR Companies used.       ¶¶ 43-44
            137.    To reduce expenses and benefit Docu       SJ Ex. 1 (Hoose Decl.) at ¶¶ 45-
 25
                    Prep Center, Nesheiwat negotiated with 47; SJ Ex. 1g (Hoose Decl. Ex.
 26                 Experian to obtain lower prices for the   7); SJ Ex. 4 (Sklar Decl.) at
                    prescreened lists purchased through       ¶¶ 35-36; SJ Ex. 4e (Sklar Decl.
 27
                    Monster Loans’ Experian account.          Ex. 5; see also Nesheiwat Dep.)
 28                                                           at 80:9-19 (invoking Fifth
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      29
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 30 of 62 Page ID #:2589




                                                                      Amendment); SJ Ex. 57; see
  1
                                                                      also SJ Ex. 5 (Van Loon Decl.)
  2                                                                   at ¶¶ 22-25, 27 (authenticating
  3                                                                   SJ Ex. 57);
            138. At times, the SLDR Companies used                    SJ Ex. 1 (Hoose Decl.) at ¶ 40;
  4              the consumer information contained in                SJ Ex. 6 (Sebreros Dep.) at
  5              the prescreened lists to send more than              154:20-155:12
                 one direct mail solicitation to the same
  6              consumer.
  7         139. In 2016, Monster Loans received                      SJ Ex. 1 (Hoose Decl.) at ¶ 53;
                 complaints from consumers whose                      SJ Ex. 1a (Hoose Decl. Ex. 11)
  8              information was in the prescreened lists             at ¶ 53.
  9              that Monster Loans ordered for the
                 SLDR Companies.
 10         140. Between June 2015 and August 2017,                   SJ Ex. 18 (Glaze Decl.) at ¶¶ 10,
 11              those associated with Monster Loans,                 17.
                 including Nesheiwat, consistently
 12              represented to Experian that Monster
 13              Loans was purchasing prescreened lists
                 to make firm offers of credit to potential
 14              mortgage customers.
 15         141. No one associated with Monster Loans,                SJ Ex. 18 (Glaze Decl.) at ¶ 18;
                 including Nesheiwat, ever disclosed to               see also SJ Ex. 7 (Nesheiwat
 16              Experian that Monster Loans intended                 Dep.) at 81:10-14 (invoking
 17              to use or was using the prescreened lists            Fifth Amendment).
                 it purchased for any purpose other than
 18              making a firm offer of credit to
 19              potential mortgage customers.
            142. No one associated with Monster Loans,                SJ Ex. 18 (Glaze Decl.) at ¶ 18;
 20              including Nesheiwat, ever disclosed to               see also SJ Ex. 7 (Nesheiwat
 21              Experian that Monster Loans intended                 Dep.) at 81:10-14 (invoking
                 to provide or was providing prescreened              Fifth Amendment).
 22              lists to other companies offering debt
 23              relief services.
            143. In around May 2017, Monster Loans                    SJ Ex. 10 (Van Loon IH) at
 24
                 stopped using its Experian account to                62:4-23, 69:16-70:11; see also
 25              buy prescreened lists for the SLDR                   SJ Ex. 1a (Hoose Decl. Ex. 11)
                 Companies because of concerns about                  (Oct. 2016 email discussing
 26
                 violating FCRA                                       “freqent complaints … now w
 27                                                                   written threat of lawsuits”)
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      30
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 31 of 62 Page ID #:2590




            144. In a series of emails in May 2017,                   SJ Ex. 59; SJ Ex. 5 (Van Loon
  1
                 Nesheiwat discussed using a different                Decl.) at ¶¶ 22-26
  2              mortgage company to obtain Experian                  (authenticating SJ Ex. 59); SJ
  3              prescreened lists for the SLDR                       Ex. 14 (Nesheiwat RFA Resp.
                 Companies.                                           No. 16) at 27 (invoking Fifth
  4                                                                   Amendment regarding email)
  5         145. In a May 10, 2017 email to Thomas                    SJ Ex. 59; see also SJ Ex. 5
                 Chou, Nesheiwat described his efforts                (Van Loon Decl.) at ¶¶ 22-26
  6              to find a “physical commercial space”                (authenticating SJ Ex. 59); SJ
  7              for a mortgage company and said that                 Ex. 14 (Nesheiwat RFA Resp.
                 “[t]he good news is we are less than 30              No. 16) at 27 (invoking Fifth
  8              days away from buying data” from                     Amendment regarding email)
  9              Experian.
            146. In a subsequent email to Thomas Chou                 SJ Ex. 59; see also SJ Ex. 5
 10              on May 10, 2017, Nesheiwat wrote that                (Van Loon Decl.) at ¶¶ 22-26
 11              Experian “ask[s] a ton of questions!”                (authenticating SJ Ex. 59); SJ
                                                                      Ex. 14 (Nesheiwat RFA Resp.
 12                                                                   No. 16) at 27 (invoking Fifth
 13                                                                   Amendment regarding email)
            147. In an email to Thomas Chou on May                    SJ Ex. 59; see also SJ Ex. 5
 14              11, 2017, Nesheiwat wrote: “Experian                 (Van Loon Decl.) at ¶¶ 22-26
 15              or any other bureau will require a                   (authenticating SJ Ex. 59); SJ
                 permanent commercial location where                  Ex. 14 (Nesheiwat RFA Resp.
 16              they will need to pass an initial                    No. 16 (invoking Fifth
 17              inspection and possibly annual.                      Amendment regarding email)
                 Understanding how easy it is to put
 18              together any office space and call it
 19              ‘ladera ranch home loans’ I need to
                 have a story behind it to make sense for
 20              the volume of data. Its very important to
 21              me personally with the risk involved to
                 cover my butt. I would feel best
 22              building the story of ladera ranch home
 23              loans and providing data as needed to
                 our businesses and keep it separate in
 24              every way possible.”
 25         148. Between 2015 and 2018, Thomas Chou SJ Ex. 5 (Van Loon Decl.) at ¶ 7
                 was the owner of Monster Loans.
 26
            149. Between 2015 and 2018, Chou was a      SJ Ex. 5 (Van Loon Decl.) at
 27
                 limited partner in the SLDR Companies. ¶ 4; SJ Ex. 1 (Hoose Decl.) at
 28                                                     ¶¶ 80, 98
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      31
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 32 of 62 Page ID #:2591




            150. Lend Tech was created in June 2017 to                SJ Ex. 6 (Sebreros Dep.) at
  1
                 provide a new source of Experian                     22:21-23:8, 144:17-145:2,
  2              prescreened lists for the SLDR                       146:22-147:10, 148:8-12; SJ Ex.
  3              Companies.                                           46 at 14 (LT Art. of Inc.); see
                                                                      also SJ Ex. 7 (Nesheiwat Dep.)
  4                                                                   at 88:13-17 (invoking Fifth
  5                                                                   Amendment)
            151. Lend Tech was registered by Sean                     SJ Ex. 46 at 14 (LT Art. of Inc.)
  6              Cowell with the California Secretary of
  7              State.
            152. Between 2015 and 2018, Cowell was a SJ Ex. 5 (Van Loon Decl.) at
  8              limited partner in the SLDR Companies. ¶ 4; SJ Ex. 1 (Hoose Decl.) at
  9                                                      ¶¶ 80, 98
            153. Lend Tech told Experian that it would   SJ Ex. 19 (Marple Decl.) at ¶¶
 10              use prescreened lists to extend firm    10-11; SJ Ex. 19a (Marple Decl.
 11              offers of credit to potential mortgage  Ex. 1).
                 customers.
 12         154. During 2016 and 2017, Frank Anthony SJ Ex. 6 (Sebreros Dep.) at
 13              Sebreros (“Sebreros”) was the manager 13:12-14:7
                 of Assure Direct Services.
 14         155. Nesheiwat and other limited partners in SJ Ex. 6 (Sebreros Dep.) at
 15              the SLDR Companies instructed           22:21-23:8, 144:17-145:7,
                 Sebreros to use Lend Tech to “obtain an 146:22-147:14, 147:22-148:12;
 16              Experian license so the student loan    see also SJ Ex. 7 (Nesheiwat
 17              locations could survive … and pull      Dep.) at 88:19-89:8 (invoking
                 leads.”                                 Fifth Amendment).
 18
 19         156. Lend Tech has never brokered or                      SJ Ex. 9 (Martinez Dep.) at
                 originated any mortgage loans.                       64:20-65:2, 93:20-94:10; SJ Ex.
 20                                                                   6 (Sebreros Dep.) 147:15-21; SJ
 21                                                                   Ex. 15 (Lend Tech Rog Resp.
                                                                      Nos. 3 & 4).
 22
            157. Sebreros testified that Lend Tech                    SJ Ex. 6 (Sebreros Dep.) at
 23              “wasn’t a real company.”                             149:11-13 see also SJ Ex. 11
                                                                      (Martinez IH) at 233:8-234:2.
 24
            158. Between August and October 2017,                     SJ Ex. 26 (Ramirez-Velazquez
 25              Lend Tech purchased from Experian                    XPN Decl.) at ¶ 6
                 prescreened lists containing prescreened
 26
                 consumer reports for 1,503,964
 27              consumers.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      32
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 33 of 62 Page ID #:2592




              159. Lend Tech provided the prescreened                 SJ Ex. 6 (Sebreros Dep.) at
  1
                   lists to the SLDR Companies for use in             146:22-147:10, 162:24-163:5;
  2                the SLDR Companies’ marketing.                     see also SJ Ex. 7 (Nesheiwat
  3                                                                   Dep.) at 88:19-89:8 (invoking
                                                                      Fifth Amendment)
  4
  5      V.     The SLDR Companies Made False Promises to Consumers About the
                Benefits of Their Services in Marketing Materials and Sales Calls
  6
  7
                A.     The SLDR Companies Falsely Promised that Consumers Would
  8                    Receive Lower Interest Rates By Consolidating
  9
              160. During 2015, Docu Prep Center’s                    SJ Ex. 1a (Hoose Decl. Ex. 1) at
 10                Solicitation Letters listed a “Lower               4-6; SJ Ex. 1 (Hoose Decl.) at
 11                Interest Rate” as a benefit of the                 ¶¶ 32, 34-35
                   company’s “Student Loan
 12                Consolidation & Payment Reduction
 13                Program.”
              161. During 2016 and 2017, the SLDR            SJ Ex. 1 (Hoose Decl.) at ¶¶ 33-
 14                Companies’ Solicitation letters stated:   35 & Ex. 2; SJ Ex. 4a (Sklar
 15                “Our records indicate that your federal   Decl. Ex. 1); SJ Ex. 41a (Marin
                   student loans may be eligible for a       Decl. Ex. A); SJ Ex. 3c (Mason
 16                consolidation with the U.S. Department    Decl. Ex. 3) at CFPB-JN-
 17                of Education. As a federal student loan   0037419-21; SJ Ex. 36a (Davis
                   holder, you may be eligible to convert    Decl. Ex. A) SJ Ex. 39a (Jones
 18                your existing high-interest loan into a   Decl. Ex. A); SJ Ex. 6a
 19                federally-backed consolidation with a     (Sebreros Dep. Ex. 2); SJ Ex.
                   lower rate.*”                             35a (Chekanski Decl. Ex. A); SJ
 20                                                          Ex. 7a and 7b (Nesheiwat Dep.
 21                                                          Ex. 16 and 17)
              162. During 2016 and 2017, the SLDR            SJ Ex. 1 (Hoose Decl.) at ¶¶ 33-
 22                Companies’ Solicitation Letters           35 & Ex. 2; SJ Ex. 4a (Sklar
 23                included the following statement in       Decl. Ex. 1); SJ Ex. 41a (Marin
                   smaller print at the bottom of the        Decl. Ex. A); SJ Ex. 3c (Mason
 24                Letters: “*The Department of Education Decl. Ex. 3) at CFPB-JN-
 25                may offer an interest rate reduction with 0037419-21; SJ Ex. 36a (Davis
                   set-up of automatic payments.”            Decl. Ex. A) SJ Ex. 39a (Jones
 26
                                                             Decl. Ex. A); SJ Ex. 6a
 27                                                          (Sebreros Dep. Ex. 2); SJ Ex.
                                                             35a (Chekanski Decl. Ex. A); SJ
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      33
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 34 of 62 Page ID #:2593




                                                                      Ex. 7a and 7b (Nesheiwat Dep.
  1
                                                                      Ex. 16 and 17)
  2
  3
  4
  5         163. During 2016 and 2017, the SLDR                       SJ Ex. 1 (Hoose Decl.) at ¶¶ 33-
                 Companies’ direct mail solicitations                 35 & Ex. 2; SJ Ex. 4a (Sklar
  6
                 stated that the “[b]enefits of the                   Decl. Ex. 1); SJ Ex. 41a (Marin
  7              Consolidation Program may include” an                Decl. Ex. A); SJ Ex. 3c (Mason
  8              “[i]nterest rate reduction regardless of             Decl. Ex. 3) at CFPB-JN-
                 balance or pay history.”                             0037419-21; SJ Ex. 36a (Davis
  9                                                                   Decl. Ex. A) SJ Ex. 39a (Jones
 10                                                                   Decl. Ex. A); SJ Ex. 6a
                                                                      (Sebreros Dep. Ex. 2); SJ Ex.
 11                                                                   35a (Chekanski Decl. Ex. A); SJ
 12                                                                   Ex. 7a and 7b (Nesheiwat Dep.
                                                                      Ex. 16 and 17)
 13         164. In numerous instances, the SLDR                      SJ Ex. 32 (Akwensioge Decl.) at
 14              Companies represented to consumers                   ¶ 3; SJ Ex. 34 (Capeci Decl.) at
                 during sales calls that consolidating                ¶ 5; SJ Ex. 35 (Chekanski Decl.)
 15              would lower the interest rate on                     at ¶¶ 5-7; SJ Ex. 36 (Davis
 16              consumers’ federal student loans.                    Decl.) at ¶ 4-5; SJ Ex. 37
                                                                      (Hampton Decl.) at ¶¶ 5, 8; SJ
 17                                                                   Ex. 38 (Hebin Decl.) at ¶ 4; SJ
 18                                                                   Ex. 39 (Jones Decl.) at ¶ 4; SJ
                                                                      Ex. 42 (Martin Decl.) at ¶ 4; SJ
 19                                                                   Ex. 41 (Marin Decl.) at ¶¶ 5, 7,
 20                                                                   12-13; SJ Ex. 43 (O’Neill Decl.)
                                                                      at ¶ 7; SJ Ex. 44 (Sowinski
 21                                                                   Decl.) at ¶¶ 6-7; SJ Ex. 45
 22                                                                   (Storm Decl.) at ¶¶ 3-5; SJ Ex.
                                                                      27 (Ramirez-Velazquez DPP
 23                                                                   Decl.) at ¶ 9; SJ Ex. 30
 24                                                                   (Schneider Decl.) at ¶ 12; SJ Ex.
                                                                      6c (Sebreros Dep. Ex. 5); see
 25                                                                   also SJ Ex. 5 (Van Loon Decl.)
 26                                                                   at ¶¶ 22-25, 34 (authenticating
                                                                      Sebreros Dep. Ex. 5)
 27         165. For example, in one call with a                      SJ Ex. 41 (Marin Decl.) at ¶ 5.
 28              consumer in around January 2017, Docu
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      34
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 35 of 62 Page ID #:2594




                 Prep Center promised the consumer that
  1
                 his interest rate would be lowered by at
  2              least 2% to 2.5%.
  3         166. Numerous consumers understood from        SJ Ex. 32 (Akwensioge Decl.) at
                 the SLDR Companies’ representations       ¶ 3; SJ Ex. 34 (Capeci Decl.) at
  4              that consolidating would lower the        ¶ 5; SJ Ex. 35 (Chekanski Decl.)
  5              interest rate on their student loans.     at ¶¶ 5-7; SJ Ex. 36 (Davis
                                                           Decl.) at ¶ 4-5; SJ Ex. 37
  6                                                        (Hampton Decl.) at ¶¶ 8, 12; SJ
  7                                                        Ex. 38 (Hebin Decl.) at ¶ 4;
                                                           Jones Decl.) at ¶ 4; SJ Ex. 42
  8                                                        (Martin Decl.) at ¶ 4; SJ Ex. 41
  9                                                        (Marin Decl.) at ¶¶ 5, 7, 12-13;
                                                           SJ Ex. 43 (O’Neill Decl.) at ¶ 7;
 10                                                        Sowinski Decl.) at ¶¶ 6-7; SJ
 11                                                        Ex. 45 (Storm Decl.) at ¶¶ 3-5;
                                                           SJ Ex. 27 (Ramirez-Velazquez
 12                                                        DPP Decl.) at ¶ 9; SJ Ex. 30
 13                                                        (Schneider Decl.) at ¶ 12.
            167. Numerous consumers enrolled with the SJ Ex. 32 (Akwensioge Decl.) at
 14              SLDR Companies because they               ¶ 3; SJ Ex. 44 (Sowinski Decl.)
 15              believed that consolidating would lower at ¶¶ 6-8; SJ Ex. 36 (Davis
                 the interest rate on their student loans. Decl.) at ¶ 5; SJ Ex. 35
 16                                                        (Chekanski Decl.) at ¶ 6; SJ Ex.
 17                                                        42 (Martin Decl.) at ¶ 4; SJ Ex.
                                                           43 (O’Neill Decl.) at ¶ 7; SJ Ex.
 18                                                        45 (Storm Decl.) at ¶¶ 3-4; SJ
 19                                                        Ex. 37 (Hampton Decl.) at ¶ 8;
                                                           SJ Ex. 27 (Ramirez-Velazquez
 20                                                        DPP Decl.) at ¶ 9; SJ Ex. 30
 21                                                        (Schneider Decl.) at ¶ 12
            168. For example, during sales calls in        SJ Ex. 44 (Sowinski Decl.) at
 22              October 2015, Docu Prep Center            ¶6
 23              “guaranteed” one consumer that “the
                 interest rates … on [his] loans would be
 24              lowered through the consolidation.”
 25         169. That consumer “agreed to pay the fee      SJ Ex. 44 (Sowinski Decl.) at
                 and sign Docu Prep Center’s contract,     ¶8
 26              because [he] believed that the interest
 27              savings [he] would receive were going
                 to be more than $700.”
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      35
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 36 of 62 Page ID #:2595




            170. When federal student loans are                       SJ Ex. 47 (Consolidation); 34
  1
                 consolidated, the resulting loan has a               C.F.R. § 685. 202(a)(10)(i)(F);
  2              fixed interest rate equal to the weighted            see also SJ Ex. 35 (Chekanski
  3              average of the interest rates on the                 Decl.) at ¶ 15; SJ Ex. 41 (Marin
                 consolidated loans, rounded up to the                Decl.) at ¶ 11; SJ Ex. 8 (DDR
  4              nearest one-eighth of one percent.                   Dep.) at 185:17-186:6; SJ Ex.
  5                                                                   11 (Martinez IH) at 168:11-24

  6         171. After consolidation, the consumer’s                  SJ Ex. 47 (Consolidation); 34
  7              consolidated loan has the same effective             C.F.R. § 685. 202(a)(10)(i)(F);
                 interest rate as the prior loans or a                see also SJ Ex. 35 (Chekanski
  8              higher interest rate.                                Decl.) at ¶ 15; SJ Ex. 41 (Marin
  9                                                                   Decl.) at ¶ 11; SJ Ex. 8 (DDR
                                                                      Dep.) at 185:17-186:6; SJ Ex.
 10                                                                   11 (Martinez IH) at 168:11-24;
 11                                                                   SJ Ex. 36 (Davis Decl.) at ¶ 19
            172. Consolidating “doesn’t lower your                    SJ Ex. 11 (Martinez IH) at
 12              interest” rate.                                      168:11-20.
 13         173. For example, consolidating increased                 SJ Ex. 45 (Storm Decl.) at ¶¶ 4-
                 one Docu Prep Center customer’s                      5, 9
 14
                 interest rate from 6.8% to 6.875%.
 15         174. Consumers with federal student loans                 SJ Ex. 51 (Student Loan
                 can generally receive an interest rate               Repayment Plan) at 3-4 (“If you
 16
                 deduction by setting up automatic                    schedule an automatic monthly
 17              monthly payments.                                    electronic debit of your loan
                                                                      payment from your checking or
 18
                                                                      savings account, you receive a
 19                                                                   0.25% interest rate deduction on
                                                                      Direct Loans.”); SJ Ex. 8 (DDR
 20
                                                                      Dep.) at 186:13-187:19.
 21         175. Consumers with federal student loans                 SJ Ex. 51 (Student Loan
 22              generally do not need to consolidate to              Repayment Plan) at 3-4; SJ Ex.
                 receive the interest rate reduction                  8 (DDR Dep.) at 186:13-187:19;
 23              associated with setting up automatic                 SJ Ex. 9 (Martinez Dep.) at
 24              monthly payments.                                    226:2-15 (reduction is
                                                                      “automatic”)
 25         176. The manager of Docs Done Right                       SJ Ex. 9 (Martinez Dep.) at
 26              testified that the statement in certain              226:2-15
                 Solicitation Letters that “the
 27              Department of Education may offer an
 28              interest rate reduction with set-up of
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      36
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 37 of 62 Page ID #:2596




                 automatic payments” was “trying to
  1
                 take credit” for the reduction and was
  2              “very misleading.”
  3         177. The SLDR Companies did not disclose                  SJ Ex. 1 (Hoose Decl.) at ¶¶ 33-
                 to consumers that consumers with                     35), SJ Ex. 1b (Hoose Decl. Ex.
  4              federal student loans generally do not               2) at 3-14; SJ Ex. 4a (Sklar
  5              need to consolidate to receive the                   Decl. Ex. 1) at 2-4; SJ Ex. 41a
                 interest rate reduction associated with              (Marin Decl. Ex. A); SJ Ex. 3c
  6              setting up automatic monthly payments.               (Mason Decl. Ex. 3) at CFPB-
  7                                                                   JN-0037419-21; SJ Ex. 36a
                                                                      (Davis Decl. Ex. A) SJ Ex. 39a
  8                                                                   (Jones Decl. Ex. A); SJ Ex. 6
  9                                                                   (Sebreros Dep.) at Ex. 2; SJ Ex.
                                                                      35a (Chekanski Decl. Ex. A); SJ
 10                                                                   Ex. 7 (Nesheiwat Dep.) at Ex.
 11                                                                   16 and 17; see also SJ Ex. 1a
                                                                      (Hoose Decl. Ex. 13) at
 12                                                                   HOOSE00000464; SJ Ex. 1a
 13                                                                   (Hoose Decl. Ex. 14) at
                                                                      ML00006181
 14         178. The SLDR Companies’ services did not                 SJ Ex. 32 (Akwensioge Decl.) at
 15              lower the interest rates on consumers’               ¶ 10; SJ Ex. 33 (Blevins Decl.)
                 student loans as they promised.                      at ¶¶ 4, 10; SJ Ex. 35
 16                                                                   (Chekanski Decl.) at ¶ 15; SJ
 17                                                                   Ex. 36 (Davis Decl.) at ¶ 19; SJ
                                                                      Ex. 39 (Jones Decl.) at ¶ 12; SJ
 18                                                                   Ex. 42 (Martin Decl.) at ¶ 12; SJ
 19                                                                   Ex. 41 (Marin Decl.) at ¶¶ 11-
                                                                      14; SJ Ex. 44 (Sowinski Decl.)
 20                                                                   at ¶ 10; Storm Decl.) at ¶¶ 9, 12,
 21                                                                   16; SJ Ex. 27 (Ramirez-
                                                                      Velazquez DPP Decl.) at ¶ 9; SJ
 22                                                                   Ex. 30 (Schneider Decl.) at ¶ 12.
 23
                B.     The SLDR Companies Falsely Promised that Consolidating Would
 24                    Improve Consumers’ Credit Scores
 25
            179. The SLDR Companies told consumers                    SJ Ex. 1 (Hoose Decl.) at ¶¶ 67-
 26              in numerous sales calls that                         68; SJ Ex. 1a (Hoose Decl. Ex.
 27              consolidating would improve the                      13) at HOOSE00000464-65; SJ
                 consumers’ credit scores.                            Ex. 1a (Hoose Decl. Ex. 14) at
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      37
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 38 of 62 Page ID #:2597




                                                           ML00006181; SJ Ex. 4i (Sklar
  1
                                                           Decl. Ex. 9) at CFPB-EM-
  2                                                        0168864; SJ Ex. 3d (Mason Ex.
  3                                                        4) at CFPB-EM-0052152; SJ
                                                           Ex. 6 (Sebreros Dep.) at 68:22-
  4                                                        72:7; SJ Ex. 6b (Sebreros Dep.
  5                                                        Ex. 3) at ML00333049; SJ Ex.
                                                           42 (Martin Decl.) at ¶¶ 5, 6, 12;
  6                                                        SJ Ex. 34 (Capeci Decl.) at ¶ 5;
  7                                                        SJ Ex. 40 (Kenner Decl.) at ¶ 6,
                                                           11; SJ Ex. 37 (Hampton Decl.)
  8                                                        at ¶¶ 7- 8; SJ Ex. 27 (Ramirez-
  9                                                        Velazquez Decl.) at ¶ 11; SJ Ex.
                                                           6c (Sebreros Dep. Ex. 5); see
 10                                                        also SJ Ex. 5 (Van Loon Decl.)
 11                                                        at ¶¶ 22-25, 34 (authenticating
                                                           Sebreros Dep. Ex. 5)
 12         180. During 2015 and 2016, Docu Prep           SJ Ex. 1 (Hoose Decl.) at ¶¶ 67-
 13              Center’s sales scripts instructed sales   68; SJ Ex. 1a (Hoose Decl. Ex.
                 representatives to tell consumers about   13) at HOOSE00000465; SJ Ex.
 14              the following benefit of consolidating:   1a (Hoose Decl. Ex. 14) at
 15              “Improved Credit. According to the Fair ML00006182; SJ Ex. 4 (Sklar
                 Credit Report Act (FCRA) the rules and Decl.) at ¶ 45; Sklar Decl. Ex. 9
 16              law that govern how credit reporting      at CFPB-EM-0168864; SJ Ex. 6
 17              companies report and generate your        (Sebreros Dep.) at 68:22-72:7;
                 three digit credit score, having multiple SJ Ex. 6b (Sebreros Dep. Ex. 3)
 18              trade line items will impact your credit  at ML00333049
 19              score negatively when compared to a
                 profile with fewer trade lines.
 20              Therefore, through this consolidation
 21              process, we will be reducing your trade
                 lines and you will not appear over
 22              extended.”
 23         181. During 2015, Docu Prep Center’s sales SJ Ex. 1a (Hoose Decl. Ex. 12)
                 scripts also instructed sales             at HOOSE00000115; SJ Ex 1a
 24              representatives to tell consumers that by (Hoose Decl. Ex. 13) at
 25              consolidating “[t]he Department of        HOOSE00000464; SJ Ex 1a
                 Education will pay off all your existing (Hoose Decl. Ex. 14) at
 26              Federal loans for you in full!” and       ML00006181
 27              “[t]his will have the benefit of
                 improving your credit.”
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      38
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 39 of 62 Page ID #:2598




            182. During 2016, Docu Prep Center’s                      SJ Ex. 4 (Sklar Decl.) at ¶ 45; SJ
  1
                 employee handbook told sales                         Ex. 4i (Sklar Decl. Ex. 9) at
  2              representatives that during “[t]he                   CFPB-EM-0168868; SJ Ex. 6
  3              [c]lose” of a sales call they should                 (Sebreros Dep.) at 68:22-72:7;
                 “[r]ecap to the client … all the benefits            SJ Ex. 6b (Sebreros Dep. Ex. 3
  4              of the program,” including “improved                 at ML0033053
  5              credit.”
            183. The section of Docu Prep Center’s                    SJ Ex. 4 (Sklar Decl.) at ¶ 45; SJ
  6              employee handbook on “How to                         Ex. 4i (Sklar Decl. Ex. 9) at
  7              Upsell” told sales representatives that              CFPB-EM-016882; SJ Ex. 6
                 “[y]ou have to get back to the benefits,”            (Sebreros Dep.) at 68:22-72:7;
  8              including “improving the client’s                    SJ Ex. 6b (Sebreros Dep. Ex. 3)
  9              credit.”                                             at ML00333067.
            184. Certified Doc Prep Services used Docu                SJ Ex. 3 (Mason Decl.) at ¶¶ 14,
 10              Prep Center’s sales script when it began             25.
 11              operating in late 2015.
            185. Thereafter, Certified Doc Prep Services              SJ Ex. 3 (Mason Decl.) at ¶ 25.
 12              and Docu Prep Center shares sales
 13              scripts with each other.
            186. In 2016, Certified Doc Prep Services’                SJ Ex. 3 (Mason Decl.) at ¶¶ 26,
 14              sales script instructed sales                        28; SJ Ex 3d (Mason Ex. 4) at
 15              representatives to tell consumers:                   CFPB-EM-0052152
                 “Right now you have (X Amt) open
 16              trade lines for every loan you have and
 17              this can put a very negative impact on
                 your credit. When they get reduced
 18              down to one this should really help to
 19              improve your credit score.”
            187. The same Certified Doc Prep Services                 SJ Ex 3d (Mason Ex. 4) at
 20              sales script instruct sales representatives          CFPB-EM-0052152
 21              to tell consumers that by consolidating
                 “[i]nstead of having (Their # of Loans),
 22              you’re just going to have 1 with the
 23              same balance you currently have but
                 we[’]re going to place you directly with
 24              the US Department of Education for the
 25              program. When this happens, this will
                 help to improve your credit.”
 26
            188. Assure Direct Services, Direct                       SJ Ex. 4 (Sklar Decl.) at ¶¶ 65,
 27              Document Solutions, and Secure                       69-71; SJ Ex. 6 (Sebreros Dep.)
                                                                      at 38:16-39:4.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      39
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 40 of 62 Page ID #:2599




                    Preparation Services used the same
  1
                    scripts as Docu Prep Center.
  2         189.    It is the expert opinion of Dr. David             SJ Ex. 17a (Skanderson Rep.) at
  3                 Skanderson that the representations the           ¶ 12; see also SJ Ex. 17
                    SLDR Companies made regarding                     (Skanderson Decl.),
  4                 improved credit scores “cannot be
  5                 supported.”
            190.    It is the expert opinion of Dr. David             SJ Ex. 17a (Skanderson Rep.) at
  6                 Skanderson that the representations the           ¶ 15.
  7                 SLDR Companies made regarding
                    improved credit scores “likely were
  8                 false for many borrowers.”
  9         191.    It is the expert opinion of Dr. David             SJ Ex. 17a (Skanderson Rep.) at
                    Skanderson that “[t]here is no basis for          ¶ 12
 10                 a blanket assertion that consolidating a
 11                 borrower’s federal student loans will
                    have a favorable impact on the
 12                 borrower’s credit score, or that having
 13                 multiple student loans outstanding will
                    negatively affect a borrower’s credit
 14
                    score compared to having the same
 15                 amount of debt in fewer trade lines.”
            192.    It is the expert opinion of Dr.                   SJ Ex. 17a (Skanderson Rep.) at
 16
                    Skanderson that the SLDR Companies’               ¶ 34
 17                 “representations cannot be supported,
                    because loan consolidation could
 18
                    increase, decrease, or have no material
 19                 impact on a consumer’s credit score
                    depending upon the individual’s
 20
                    specific credit situation and history. My
 21                 analysis also supports the conclusion
                    that Defendants’ representations likely
 22
                    were false for many consumers.”
 23         193.    It is the expert opinion of Dr. David             SJ Ex. 17a (Skanderson Rep.) at
 24                 Skanderson that “[w]ithout reviewing              ¶ 15
                    each borrower’s full credit report and
 25                 having access to the proprietary credit
 26                 scoring models used by credit reporting
                    agencies, there would have been no way
 27                 for Defendants to determine with
 28                 confidence whether the impact would
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      40
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 41 of 62 Page ID #:2600




                    be favorable, unfavorable, or neutral for
  1
                    any given borrower.”
  2
  3
  4
            194. It is the expert opinion of Dr. David                SJ Ex. 17a (Skanderson Rep.) at
  5              Skanderson that “[t]here is no reason to             ¶ 15
                 believe that an increased credit score
  6
                 was a likely result of federal student
  7              loan consolidation[.]”
            195. It is the expert opinion of Dr. David                SJ Ex. 17a (Skanderson Rep.) at
  8
                 Skanderson that “the Fair Credit                     ¶ 17; see also SJ Ex. 8 (DDR
  9              Reporting Act has no bearing on how                  Dep.) at 238:22-239:24
 10              the number of student loan trade lines
                 will affect a consumer’s credit score.”
 11         196. At times, the SLDR Companies’ sales                  SJ Ex. 6c (Sebreros Dep. Ex. 5);
 12              representatives “ma[d]e up fake                      see also SJ Ex. 5 (Van Loon
                 numbers about credit scores going up.”               Decl.) at ¶¶ 22-25, 34
 13                                                                   (authenticating Sebreros Dep.
 14                                                                   Ex. 5); SJ Ex. 40 (Kenner Decl.)
                                                                      at ¶ 6.
 15         197. For example, during sales calls in                   SJ Ex. 40 (Kenner Decl.) at
 16              October 2016, Certified Doc Prep                     ¶¶ 4, 6.
                 Services promised one consumer that
 17              consolidating would increase his credit
 18              score by 50 to 100 points.
            198. Some consumers decided to enroll with   SJ Ex. 40 (Kenner Decl.) at ¶ 6;
 19              the SLDR Companies based on their       SJ Ex. 41 (Martin Decl.) at ¶ 6;
 20              representations that consumers’ credit  SJ Ex. 27 (Ramirez Velazquez
                 scores would improve.                   DPP Decl.) at ¶ 11
 21         199. Some consumers who purchased the        SJ Ex. 37 (Hampton Decl.) at
 22              SLDR Companies’ services did not        ¶ 22; SJ Ex. 40 (Kenner Decl.)
                 experience improved credit scores.      at ¶ 16; SJ Ex. 42 (Martin Decl.)
 23
                                                         at ¶ 12
 24         200. Those involved with Docu Prep Center, SJ Ex. 1 (Hoose Decl.) at ¶ 69;
                 including Nesheiwat, never attempted to see also SJ Ex. 7 (Nesheiwat
 25
                 determine whether Docu Prep Center’s Dep.) at 106:6-107:24 (invoking
 26              statements regarding loan consolidation Fifth Amendment)
                 improving consumers’ credit scores
 27
                 were true.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      41
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 42 of 62 Page ID #:2601




  1
                C.     The SLDR Companies Falsely Promised that the Department of
  2                    Education Would Become Consumers’ “New Servicer”
  3
            201. Between 2015 and 2017, Docu Prep                     SJ Ex. 4 (Sklar Decl.) at ¶¶ 44-
  4              Center told consumers in numerous                    45; SJ Ex. 4h (Sklar Decl. Ex. 8
  5              sales calls that ED would become the                 at CFPB-EM-0072299; SJ Ex.
                 servicer on their federal student loans              4i (Sklar Decl. Ex. 9) at CFPB-
  6              after they consolidated.                             EM-0168863; SJ Ex. 1 (Hoose
  7                                                                   Decl ¶¶ 65-66; SJ Ex. 1a (Hoose
                                                                      Decl. Ex. 13) at
  8                                                                   HOOSE00000460, 464; SJ Ex.
  9                                                                   1a (Hoose Decl. Ex. 14) at
                                                                      ML00006181; SJ Ex. 11
 10                                                                   (Martinez IH) at 195:20-196:8,
 11                                                                   199:1-9
            202. During 2015, Docu Prep Center’s sales                SJ Ex. 4 (Sklar Decl.) at ¶ 44; SJ
 12              script instructed sales representatives to           Ex. 4h (Sklar Decl. Ex. 8) at
 13              tell consumers: “Many of my other                    CFPB-EM-0072299; SJ Ex. 1
                 clients with (NAME OF SERVICER)                      (Hoose Decl.) at ¶ 65; SJ Ex. 1a
 14              have expressed to me some displeasure                (Hoose Decl. Ex. 13 DPC Sales
 15              working with (NAME OF SERVICER)                      Script 1) at HOOSE00000460
                 and relayed some horror stories working
 16              with (NAME OF SERVICER). If this
 17              has NOT happened to you yet then good
                 for you. But before it does, we have a
 18              perfect solution for you. Through this
 19              consolidation process, the U.S.
                 Department of Education will be your
 20              new servicer and you will be making
 21              your new single student loan payment to
                 the U.S. Department of Education.”
 22         203. The same Docu Prep Center script                     SJ Ex. 4h (Sklar Decl. Ex. 8) at
 23              directed sales representatives to tell               CFPB-EM-0072303; SJ Ex. 1a
                 consumers that by consolidating “[t]he               (Hoose Decl. Ex. 13) at
 24              Department of Education will pay off                 HOOSE00000464
 25              all your existing Federal loans for you
                 in full! … Once approved and
 26              processed, you will only have one
 27              monthly payment with this program
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      42
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 43 of 62 Page ID #:2602




                 payable to the U.S. Department of
  1
                 Education.”
  2         204. The same Docu Prep Center script                     SJ Ex. 1a (Hoose Decl. Ex. 13
  3              directed sales representatives to tell               DPC Sales Script 1) at
                 consumers that, after the consumers                  HOOSE00000465; SJ Ex. 4h
  4              consolidated, “[i]nstead of multiple                 (Sklar Decl. Ex. 8) at CFPB-
  5              payments to different servicers with                 EM-0072304
                 different payment dates, you will have
  6              the convenience of making only a single
  7              payment to the U.S. Department of
                 Education.”
  8         205. During 2015, another Docu Prep Center                SJ Ex. 1 (Hoose Decl.) at ¶ 66;
  9              sales script instructed sales                        SJ Ex. 1a (Hoose Decl. Ex. 14)
                 representatives to tell consumers:                   at ML00006178
 10              “Through this consolidation process, the
 11              U.S. Department of Education will be
                 your new servicer and you will be
 12              making your new single student loan
 13              payment to the U.S. Department of
                 Education. It’s because of this main
 14              reason that servicers such as (NAME
 15              OF SERVICER) do not go out of their
                 way to assist borrowers with this
 16              consolidation process. They do not want
 17              to lose your business and lose the
                 revenue they earn servicing your
 18              (TOTAL NUMBER OF LOANS).”
 19         206. During 2016, Docu Prep Center’s sales                SJ Ex. 4 (Sklar Decl.) at ¶ 45; SJ
                 scripts directed sales representatives to            Ex 4i (Sklar Decl. Ex. 9) at
 20              tell consumers: “From now until                      CFPB-EM-0168863; SJ Ex. 6
 21              (Estimated Month), your loans are                    (Sebreros Dep.) at 68:22-72:7;
                 going to go through a processing period              SJ Ex. 6b (Sebreros Dep. Ex. 3)
 22              in which they will be paid off in full by            at ML00333048
 23              the Department of Education, and
                 replaced with a new one for the
 24              program. Instead of having (Their # of
 25              Loans), you’re just going to have 1 loan
                 with the same balance you currently
 26              have, but we’re going to place you
 27              directly with the US Department of
                 Education for the program.”
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      43
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 44 of 62 Page ID #:2603




            207. The same scripts directed sales                      SJ Ex. 4 (Sklar Decl.) at ¶ 45; SJ
  1
                 representatives to tell consumers that               Ex 4i (Sklar Decl. Ex. 9) at
  2              after their forbearance request was                  CFPB-EM-0168863; SJ Ex. 6
  3              approved “you’re not going to have to                (Sebreros Dep.) at 68:22-72:7;
                 make any more monthly payments to                    SJ Ex. 6b (Sebreros Dep. Ex. 3
  4              your current servicer.”                              at ML00333048)
  5         208. The same scripts directed sales                      SJ Ex. 4 (Sklar Decl.) at ¶ 45; SJ
                 representatives to tell consumers that               Ex. 4i (Sklar Decl. Ex. 9) at
  6              “[y]our new monthly payment due to                   CFPB-EM-0168863; SJ Ex. 6
  7              the US Department of Education was                   (Sebreros Dep.) at 68:22-72:7;
                 approved”                                            SJ Ex. 6b (Sebreros Dep. Ex. 3
  8                                                                   at ML00333048
  9         209. After federal student loans are                      SJ Ex. 47 (Consolidation); SJ
                 consolidated, the consolidate loans                  Ex. 49 (Servicers); SJ Ex. 8
 10              continue to be handled by ED’s student               (DDR Dep.) at 256:9-23
 11              loan servicers.
            210. ED does not become consumers’ “new                   SJ Ex. 47 (Consolidation); SJ
 12              servicer” after consolidation.                       Ex. 49 (Servicers); DDR Dep.)
 13                                                                   at 256:9-23
            211. Consolidating does not enable a                      SJ Ex. 47 (Consolidation); SJ
 14              consumer to avoid having their student               Ex. 49 (Servicers); SJ Ex. 8
 15              loans handled by a student loan                      (DDR Dep.) at 256:9-23
                 servicer.
 16         212. Eduardo Martinez testified that Docu                 SJ Ex. 11 (Martinez IH) at
 17              Prep Center’s statement in its sale script           173:12-174:4
                 telling consumers that ED would be
 18              their new servicer was “ridiculously
 19              bad.”
            213. One reason consumers cancelled                       SJ Ex. 11 (Martinez IH) at
 20              services with the SLDR Companies                     195:16-196:8
 21              “that came up quite a bit was that they
                 thought they were getting a loan with
 22
                 the Department of Education directly.”
 23         214. When those consumers found out there                 SJ Ex. 11 (Martinez IH) at
                 was “going to be a servicer,” they                   196:4-19; see also SJ Ex. 7
 24
                 complained that “that’s not what I was               (Nesheiwat Dep.) at 112:25-
 25              told.”                                               113:19 (invoking Fifth
                                                                      Amendment)
 26
 27
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      44
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 45 of 62 Page ID #:2604




  1
            VI.     The SLDR Companies Charged Advance Fees in Violation of the TSR
  2
  3         215. The SLDR Companies’ fees for their      SJ Ex. 1 (Hoose Decl.) at ¶ 70;
                 services ranged between $599 and $999. SJ Ex. 4 (Sklar Decl.) at ¶ 49; SJ
  4                                                      Ex. 6 (Sebreros Dep.) 36:13-18,
  5                                                      112:8-15; SJ Ex. 32
                                                         (Akwensioge Decl.) at ¶ 3; SJ
  6                                                      Ex. 35 (Chekanski Decl.) at ¶ 8;
  7                                                      SJ Ex. 34 (Capeci Decl.) at ¶ 6;
                                                         SJ Ex. 38 (Hebin Decl.) at ¶ 11;
  8                                                      SJ Ex. 43 (O’Neill Decl.) at ¶ 7
  9         216. The SLDR Companies’ sales               SJ Ex. 1a (Hoose Decl. Ex. 13
                 representatives collected consumers’    DPC Sales Script 1) at
 10              payment information during sales calls. HOOSE00000465-66; SJ Ex. 1a
 11                                                      (Hoose Decl. Ex. 14) at
                                                         ML00006181, 83; SJ Ex. 36
 12                                                      Davis Decl.) at ¶ 5; SJ Ex. 33
 13                                                      Blevins Decl.) at ¶ 4; SJ Ex. 34
                                                         (Capeci Decl.) at ¶ 6 ; SJ Ex. 38
 14                                                      (Hebin Decl.) at ¶ 5
 15         217. Consumers varied in how quickly they    SJ Ex. 8 (DDR Dep.) at 120:5-
                 returned signed loan consolidation and  16
 16              repayment plan application documents
 17              to the SLDR Companies and Docs Done
                 Right.
 18         218. After Docs Done Right submitted         SJ Ex. 8 (DDR Dep.) at 121:12-
 19              consumers’ loan consolidation and       24; SJ Ex. 9 (Martinez Dep.) at
                 repayment plan applications to          235:6-24; see also SJ Ex. 1
 20              consumers’ servicers, it typically took (Hoose Decl.) at ¶ 72.
 21              45 to 90 days for the application
                 documents to be approved by those
 22              servicers.
 23         219. The SLDR Companies did not wait for     SJ Ex. 8 (DDR Dep.) at 92:7-
                 the loan consolidation and repayment    94:14 (“Once the forms are
 24              plan applications prepared for          filled out … our fees are
 25              consumers to be approved to charge      completed” and customer is
                 consumers fees.                         charged); see also SJ Ex. 36
 26
                                                         (Davis Decl.) at ¶¶ 8-10; SJ Ex.
 27                                                      35 (Chekanski Decl.) at ¶¶ 9,
                                                         11; SJ Ex. 37 (Hampton Decl.)
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      45
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 46 of 62 Page ID #:2605




                                                                      at ¶¶ 10, 13-15; SJ Ex. 39 (Jones
  1
                                                                      Decl.) at ¶¶ 6-7; SJ Ex. 33
  2                                                                   (Blevins Decl.) at ¶¶ 4, 8; SJ Ex.
  3                                                                   45 (Storm Decl.) at ¶¶ 6-8

  4         220. The SLDR Companies charged                           SJ Ex. 8 (DDR Dep.) at 92:14-
  5              consumers fees without regard to                     94:13, 136:8-15; SJ Ex. 8a
                 whether the loan consolidation and                   (DDR Dep. Ex. 20)
  6              repayment plan applications prepared
  7              for consumers were actually approved.
            221. The SLDR Companies did not track                     SJ Ex. 8 (DDR Dep.) at 137:18-
  8              whether the loan consolidation and                   139:1
  9              repayment plan applications prepared
                 for consumers were actually approved.
 10         222. The forbearance requests that the SLDR               SJ Ex. 28 (Ramirez-Velazquez
 11              Companies and Docs Done Right                        Forb. Decl.) at ¶¶ 8, 11; SJ Ex.
                 prepared typically sought to place                   37 (Hampton Decl.) at ¶ 10; SJ
 12              consumers into forbearance for 90 days.              Ex. 40a (Kenner Decl. Ex. A) at
 13                                                                   2; SJ Ex. 39 (Jones Decl.) at ¶ 5;
                                                                      SJ Ex. 33 (Blevins Decl.) at ¶ 6
 14         223. The SLDR Companies prepared                          SJ Ex. 8 (DDR Dep.) at 123:25-
 15              forbearance requests so that consumers               124:10; SJ Ex. 4i (Sklar Decl.
                 would not have to make a payment on                  Ex. 9) at CFPB-EM-0168863;
 16              their student loans until after the                  SJ Ex. 1a (Hoose Decl. Ex. 13)
 17              consumers’ consolidation and                         at HOOSE00000466; SJ Ex. 1a
                 repayment plan requests were approved                (Hoose Decl. Ex. 14) at
 18              and the consumers had a new payment                  ML00006183.
 19              amount on their student loans.
            224. When a consumer’s federal student                    SJ Ex. 28 (Ramirez-Velazquez
 20              loans are in forbearance, their next                 Forb. Decl.) at ¶ 10 & Ex. 1.
 21              monthly payment is due the month
                 following the end of the forbearance.
 22
            225. Consumers using the SLDR                             SJ Ex. 1 (Hoose Decl.) at ¶ 59;
 23              Companies’ services would begin                      SJ Ex. 8 (DDR Dep.) at 123:25-
                 repayment under the new payment                      124:10
 24
                 program for which the consumers had
 25              signed up only after (1) the consumers’
                 consolidation and repayment plan
 26
                 applications had been approved and
 27              (2) the consumers’ forbearance period
                 had ended.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      46
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 47 of 62 Page ID #:2606




            226. The SLDR Companies charged               SJ Ex. 1 (Hoose Decl.) at ¶¶ 71-
  1
                 consumers fees for their services before 72; Sklar Decl.) at ¶ 54; SJ Ex.
  2              consumers’ consolidation and             12 (Cowell IH) at 76:7-19; SJ
  3              repayment plan applications were         Ex. 11 (Martinez IH) at 175:13-
                 approved.                                178:8; SJ Ex. 32 (Akwensioge
  4                                                       Decl.) at ¶¶ 3-9; SJ Ex. 36
  5                                                       (Davis Decl.) at ¶¶ 10-11; SJ
                                                          Ex. 35 (Chekanski Decl.) ¶¶ 10-
  6                                                       15; SJ Ex. 37 (Hampton Decl.)
  7                                                       ¶¶ 9, 13-16; SJ Ex. 40 (Kenner
                                                          Decl.) ¶¶ 9-10, 14, 16; SJ Ex. 33
  8                                                       (Blevins Decl.) ¶¶ 8-9, 12; SJ
  9                                                       Ex. 39 (Jones Decl.) at ¶¶ 7, 9;
                                                          SJ Ex. 38 (Hebin Decl.) at ¶¶ 8-
 10                                                       9; SJ Ex. 42 (Martin Decl.) at
 11                                                       ¶¶ 10-11; see also SJ Ex. 7
                                                          (Nesheiwat Dep.) at 116:12-
 12                                                       117:13 (invoking Fifth
 13                                                       Amendment)
            227. The SLDR Companies charged               SJ Ex. 1 (Hoose Decl.) at ¶ 72;
 14              consumers fees for their services before SJ Ex. 8 (DDR Dep.) at 139:7-
 15              consumers’ period of forbearance         15; SJ Ex. 37 (Hampton Decl.)
                 ended.                                   at ¶¶ 10, 13-15; SJ Ex. 40a
 16                                                       (Kenner Decl. Ex. A) at ¶¶ 9,
 17                                                       11; SJ Ex. 39 (Jones Decl.) at
                                                          ¶ 4-6, 7; SJ Ex. 33 (Blevins
 18                                                       Decl.) at ¶ 4, 6-9; SJ Ex. 36
 19                                                       (Davis Decl.) at ¶¶ 10-13; SJ
                                                          Ex. 42 (Martin Decl.) at ¶ 10;
 20                                                       see also SJ Ex. 7 (Nesheiwat
 21                                                       Dep.) at 119:25-120:12
                                                          (invoking Fifth Amendment)
 22         228. Consumers paid the SLDR Companies’ SJ Ex. 1 (Hoose Decl.) at ¶ 71;
 23              fees either in a single lump sum or in   SJ Ex. 8 (DDR Dep.) at 133:8-
                 installments.                            134:12; SJ Ex. 25 (Heidari
 24                                                       Decl.) at ¶ 21
 25         229. The SLDR Companies collected their       SJ Ex. 1 (Hoose Decl.) at ¶ 73;
                 fees by either debiting consumers’ bank SJ Ex. 4 (Sklar Decl.) at ¶¶ 50-
 26              accounts through an ACH transaction or 52; SJ Ex. 6 (Sebreros Dep.) at
 27              by charging consumers’ credit cards.     36:25-37:6, 106:25-107:6,
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      47
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 48 of 62 Page ID #:2607




                                                               111:1-15; SJ Ex. 8 (DDR Dep.)
  1
                                                               at 89:17-90:19, 116:20-117:7
  2         230.    In 2015, Docu Prep Center initially used SJ Ex. 4 (Sklar Decl.) at ¶ 51; SJ
  3                 the ACH payment processor Trans2Pay, Ex. 1 (Hoose Decl.) at ¶ 73
                    LLC (“Trans2Pay”) to charge its fees to
  4                 consumers.
  5         231.    In April 2015, one of Docu Prep            SJ Ex. 1 (Hoose Decl.) at ¶ 74;
                    Center’s co-managers forwarded to          SJ Ex. 1a (Hoose Decl. Ex. 15);
  6                 Nesheiwat an email from Trans2Pay          see also SJ Ex. 14 (Nesheiwat
  7                 with the subject line “Important Notice RFA Resp. No. 49) at pp. 57-58
                    from Trans2pay, LLC.”                      (invoking Fifth Amendment
  8                                                            regarding email)
  9         232.    The email from Trans2Pay stated that       SJ Ex. 1a (Hoose Decl. Ex. 15);
                    “[i]n light of the recent order between    see also SJ Ex. 14 (Nesheiwat
 10                 the Consumer Financial Protection          RFA Resp. No. 49) at pp. 57-58
 11                 Bureau (‘CFPB’), the Office of the         (invoking Fifth Amendment
                    Attorney General, State of Florida,        regarding email)
 12                 Department of Legal Affairs and
 13                 College Education Services, whereby
                    student-loan debt relief services are
 14                 considered to be subject to the FTC’s
 15                 Telemarketing Sales Rule - Debt Relief
                    Rule (‘TSR’), Trans2pay has made the
 16                 decision to assign its responsibility for
 17                 the services currently being provided to
                    you and to your clients to its affiliate
 18                 company, Global Client Solutions, LLC
 19                 (‘GCS’).”
            233.    The email from Trans2Pay stated that,      SJ Ex. 1a (Hoose Decl. Ex. 15);
 20
                    “effective as of June 1, 2015, all         see also SJ Ex. 14 (Nesheiwat
 21                 services provided by GCS will be           RFA Resp. No. 49) pp. 57-58
                    subject to the policies and procedures     (invoking Fifth Amendment
 22
                    currently in place with respect to debt    regarding email)
 23                 relief services offered by for-profit debt
                    relief service providers. Therefore, per
 24
                    GCS’s compliance with the TSR,
 25                 program fees will not be disbursed from
                    a client's dedicated account until (i) the
 26
                    client has accepted a modification/
 27                 adjustment to a debt and a subsequent
                    payment has been made towards such
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      48
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 49 of 62 Page ID #:2608




                 debt, or (ii) Global receives sufficient
  1
                 documentation evidencing the approval
  2              of consolidation and/or direct
  3              confirmation/authorization from the
                 client attesting to such occurrence.”
  4         234. In May 2015, Thomas Chou sent an                     SJ Ex. 4 (Sklar Decl.) at ¶ 56; SJ
  5              email to several of Docu Prep Center’s               Ex. 4j (Sklar Decl. Ex. 10); see
                 owners and managers, including                       also SJ Ex. 1 (Hoose Decl.) at
  6              Nesheiwat, with the subject line “Re:                ¶ 82 (authenticating same
  7              DocuPrep Center Update.”                             email); SJ Ex. 1a (Hoose Decl.
                                                                      Ex. 19); see also SJ Ex. 3
  8                                                                   (Lawson Decl.) at ¶¶ 6-7, 9
  9                                                                   (authenticating same email); SJ
                                                                      Ex. 3b (Lawson Decl. Ex. 2); SJ
 10                                                                   Ex. 14 (Nesheiwat RFA Resp.
 11                                                                   No. 50) at pp. 58-59 (invoking
                                                                      Fifth Amendment regarding
 12                                                                   email)
 13         235. In the May 2015 email, Thomas Chou                   SJ Ex. 4j (Sklar Decl. Ex. 10);
                 asked one of Docu Prep Center’s co-                  SJ Ex. 14 (Nesheiwat RFA
 14              managers: “Do you have any additional                Resp. No. 50) at pp. 58-59
 15              information about the potential ban on               (invoking Fifth Amendment
                 advance fees that might extend the time              regarding email)
 16              frame that we get payment? If there is a
 17              delay in being paid, how do you
                 anticipate it slowing growth toward that
 18              1000 deal/mo mark? I’m concerned,
 19              because I really want to go to Vegas.
                 :-)”
 20         236. At the time, several of those involved               SJ Ex. 4 (Sklar Decl.) at ¶ 56;
 21              with Docu Prep Center planned to                     see also SJ Ex. 14 (Nesheiwat
                 celebrate reaching the goal of closing               RFA Resp. No. 50) at pp. 58-59
 22              1,000 deals each month with a trip to                (invoking Fifth Amendment
 23              Las Vegas.                                           regarding email)
            237. After Thomas Chou’s May 2015 email,                  SJ Ex. 4 (Sklar Decl.) at ¶ 57
 24              “Docu Prep Center did not change its
 25              practices to extend how long it took to
                 receive consumers’ fees or make other
 26              efforts to comply with the TSR’s
 27              requirements regarding the timing of
                 charging fees.”
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      49
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 50 of 62 Page ID #:2609




            238. In around June 2015, Docu Prep Center                SJ Ex. 4 (Sklar Decl.) at ¶ 58; SJ
  1
                 switched to using the payment                        Ex. 4k (Sklar Decl. Ex. 11)
  2              processor Reliant Account Management                 (“With regard to the potential
  3              (“RAM”) to charge fees to consumers                  billing issues we identified last
                 who paid via ACH.                                    month, we’ve moved to RAM, a
  4                                                                   new payment processor. RAM
  5                                                                   maakes our funds available
                                                                      between 7 to 9 days after the
  6                                                                   client has made their ACH
  7                                                                   payment, which is much
                                                                      improved over the 45 day turn
  8                                                                   time we were initially
  9                                                                   anticipating.”); see also Heidari
                                                                      Decl.) at ¶ 6.a; SJ Ex. 5 (Van
 10                                                                   Loon Decl.) at ¶¶ 22-25, 32
 11                                                                   (authenticating Sklar Decl. Ex.
                                                                      11)
 12         239. The switch to RAM meant that Docu                    SJ Ex. 4 (Sklar Decl.) at ¶ 58
 13              Prep Center generally received
                 consumers’ first payments within about
 14              three weeks and received all of the
 15              consumers’ payments within 60 days.
            240. On July 1, 2015, one of Docu Prep        SJ Ex. 4 (Sklar Decl.) at ¶ 58; SJ
 16              Center’s co-managers sent an email to    Ex. 4k (Sklar Decl. Ex. 11); see
 17              Docu Prep Center’s investors, including  also SJ Ex. 3 (Lawson Decl.) at
                 Nesheiwat.                               ¶¶ 6-7, 9; SJ Ex. 3c (Lawson
 18                                                       Decl. Ex. 3) (same email); SJ
 19                                                       Ex. 14 (Nesheiwat RFA Resp.
                                                          No. 52) at 60 (invoking Fifth
 20                                                       Amendment regarding email)
 21         241. The July 1, 2015 email stated that       SJ Ex. 4 (Sklar Decl.) at ¶ 58; SJ
                 “RAM makes our funds available           Ex. 4k (Sklar Decl. Ex. 11); see
 22              between 7 to 9 days after the client has also SJ Ex. 14 (Nesheiwat RFA
 23              made their ACH payment.”                 Resp. No. 52) at 60 (invoking
                                                          Fifth Amendment regarding
 24                                                       email)
 25         242. Between 2015 and 2017, Nesheiwat was SJ Ex. 1 (Hoose Decl.) at ¶ 74 &
                 familiar with the TSR’s provisions       Ex. 15; SJ Ex. 4j (Sklar Decl.
 26              regarding the collection of advanced     Ex. 10; see also SJ Ex. 7
 27              fees for debt relief services.           (Nesheiwat Dep.) at 122:19-
                                                          123:16
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      50
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 51 of 62 Page ID #:2610




            243. Docu Prep Center used RAM to collect                 SJ Ex. 25 (Heidari Decl.) at
  1
                 fees paid by consumers in ACH                        ¶ 6.a.; see also SJ Ex. 1 (Hoose
  2              transactions between June 2015 and                   Decl.) at ¶ 73; SJ Ex. 4 (Sklar
  3              January 2016.                                        Decl.) at ¶ 50-51, 58
            244. In transactions processed by RAM, on                 SJ Ex. 25 (Heidari Decl.) at
  4              average, consumers made their first                  ¶¶ 18, 22
  5              payment towards Docu Prep Center’s
                 fees 9 days after the consumers enrolled
  6              with Docu Prep Center.
  7         245. In transactions processed by RAM, on                 SJ Ex. 25 (Heidari Decl.) at ¶ 22
                 average, consumers made their final
  8              payment towards Docu Prep Center’s
  9              fees 28 days after consumers enrolled
                 with Docu Prep Center.
 10         246. Consumers’ payments for Docu Prep                    SJ Ex. 25 (Heidari Decl.) at ¶ 24
 11              Center’s fees were temporarily held by
                 RAM before being disbursed to Docu
 12              Prep Center.
 13         247. In transactions processed by RAM, on                 SJ Ex. 25 (Heidari Decl.) at
                 average, RAM made its first                          ¶ 24; see also SJ Ex. 4k (Sklar
 14              disbursement of consumers’ fees to                   Decl. Ex. 11 (“RAM makes our
 15              Docu Prep Center 16 days after                       funds available between 7 to 9
                 consumers enrolled with Docu Prep                    days after the client has made
 16              Center.                                              their ACH payment….”)
 17         248. In transactions processed by RAM, on                 SJ Ex. 25 (Heidari Decl.) at
                 average, RAM made its final                          ¶ 24; see also Sklar Decl. Ex. 11
 18              disbursement of consumers’ fees to                   (“RAM makes our funds
 19              Docu Prep Center 37 days after                       available between 7 to 9 days
                 consumers enrolled with Docu Prep                    after the client has made their
 20              Center.                                              ACH payment…”)
 21         249. Between December 2015 and January                    SJ Ex. 25 (Heidari Decl.) at ¶ 6;
                 2018, the SLDR Companies and Docs                    see also SJ Ex. 1 (Hoose Decl.)
 22
                 Done Right used the payment processor                at ¶ 73; SJ Ex. 8 (DDR Dep.) at
 23              Debt Pay Gateway to charge fees to                   88:7-14
                 consumers who paid via ACH.
 24
            250. In transactions processed by Debt Pay                SJ Ex. 25 (Heidari Decl.) at
 25              Gateway, on average, consumers made                  ¶ 26; see also SJ Ex. 8 (DDR
                 their first payment for the SLDR                     Dep 133:11-25 (“usually, the
 26
                 Companies’ fees 15 days after the                    company wanted to charge them
 27              consumers enrolled with the SLDR                     within 14 days”)
                 Companies.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      51
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 52 of 62 Page ID #:2611




            251. In transactions processed by Debt Pay                SJ Ex. 25 (Heidari Decl.) at ¶ 26
  1
                 Gateway, on average, consumers made
  2              their final payment for the SLDR
  3              Companies’ fees 51 days after the
                 consumers enrolled with the SLDR
  4              Companies.
  5         252. Consumers’ payments for the SLDR                     SJ Ex. 25 (Heidari Decl.) at
                 Companies’ fees were temporarily held                ¶ 28; SJ Ex. 9 (Martinez Dep.)
  6              by Debt Pay Gateway before being                     at 272:10-273:17
  7              disbursed to the SLDR Companies and
                 Docs Done Right.
  8         253. In transactions processed by Debt Pay                SJ Ex. 25 (Heidari Decl.) at ¶ 28
  9              Gateway, on average, Debt Pay
                 Gateway made its first disbursement of
 10              consumers’ fees to the SLDR
 11              Companies 22 days after consumers
                 enrolled with the SLDR Companies.
 12         254. In transactions processed by Debt Pay                SJ Ex. 25 (Heidari Decl.) at ¶ 28
 13              Gateway, on average, Debt Pay
                 Gateway made its first disbursement of
 14              consumers’ fees to the SLDR
 15              Companies 59 days after consumers
                 enrolled with the SLDR Companies.
 16         255. Debt Pay Gateway temporarily held                    SJ Ex. 9 (Martinez Dep.) at
 17              consumers’ payments for the SLDR                     272:10-21
                 Companies’ fees in “custodial
 18              accounts.”
 19         256. The “custodial accounts” were only                   SJ Ex. 9 (Martinez Dep.) at
                 used for the purpose of paying                       273:4-274:1
 20              consumers’ fees for the SLDR
 21              Companies’ services.
            257. The “custodial accounts” were not used               SJ Ex. 9 (Martinez Dep.) at
 22
                 for the purpose of paying consumers’                 273:18-21
 23              student loans.
            258. In credit card transactions, on average,             SJ Ex. 25 (Heidari Decl.) at ¶ 30
 24
                 consumers made their first payment
 25              towards the SLDR Companies’ fees 13
                 days after consumers enrolled with the
 26
                 SLDR Companies.
 27         259. In credit card transactions, on average,             SJ Ex. 25 (Heidari Decl.) at ¶ 30
                 consumers made their final payment
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      52
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 53 of 62 Page ID #:2612




                 towards the SLDR Companies’ fees 20
  1
                 days after consumers enrolled with the
  2              SLDR Companies.
  3         260. In total, between 2015 and 2018, after               SJ Ex. 25 (Heidari Decl.) at
                 netting out refunds, the SLDR                        ¶¶ 6, 32
  4              Companies charged consumers
  5              $18,048,228 in fees within 90 days of
                 consumers’ enrollment.
  6         261. In total, between 2015 and 2018, after               SJ Ex. 25 (Heidari Decl.) at ¶15.
  7              netting out refunds, the SLDR
                 Companies charged consumers
  8              $19,699,870 in fees.
  9         262. In total, between 2015 and 2018, the                 SJ Ex. 25 (Heidari Decl.) at ¶ 34
                 SLDR Companies received fees from                    (providing total number of
 10              over 23,000 customers.                               consumers per company who
 11                                                                   paid all or part of their fees
                                                                      within 90 days, after excluding
 12                                                                   consumers who received full
 13                                                                   refunds).
 14        VII.     Nesheiwat’s Role in the Student Debt Relief Operation and Knowledge
 15                 of its Practices
 16         263. In early 2015, Nesheiwat helped launch               SJ Ex. 1 (Hoose Decl.) at ¶¶ 13-
 17              Docu Prep Center as a new business.                  14, 16-20; SJ Ex. 4 (Sklar Decl.)
                                                                      at ¶¶ 13-15; SJ Ex. 2a (Lawson
 18                                                                   Decl. Ex. 1; see also SJ Ex. 7
 19                                                                   (Nesheiwat Dep.) at 40:22-41:6
                                                                      (invoking Fifth Amendment).
 20         264. Between 2015 and 2017, Nesheiwat                     SJ Ex. 1 (Hoose Decl.) at ¶¶ 22,
 21              participated extensively in the                      36, 39, 60; SJ Ex. 4 (Sklar
                 management and operation of Docu                     Decl.) at ¶¶ 19-20, 23, 27, 29,
 22
                 Prep Center.                                         46; SJ Ex. 3 (Mason Decl.) at
 23                                                                   ¶¶ 10, 12-13; SJ Ex. 6 (Sebreros
                                                                      Dep.) at 31:1-22; see also SJ Ex.
 24
                                                                      7 (Nesheiwat Dep.) at 45:3-
 25                                                                   48:15 (invoking Fifth
                                                                      Amendment)
 26
            265. Of Docu Prep Center’s limited partners,              SJ Ex. 4 (Sklar Decl.) at ¶ 19
 27              Nesheiwat was the most involved in the
                 daily operations of the company.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      53
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 54 of 62 Page ID #:2613




            266. Nesheiwat helped select Docu Prep                    SJ Ex. 1 (Hoose Decl.) at ¶ 16;
  1
                 Center’s two co-managers.                            SJ Ex. 4 (Sklar Decl.) at ¶ 5
  2         267. One of the managers was a career                     SJ Ex. 4 (Sklar Decl.) at ¶¶ 2, 6
  3              bartender with no prior management or
                 executive experience.
  4         268. The other manager also had no prior                  SJ Ex. 4 (Sklar Decl.) at ¶ 12
  5              executive experience.
  6         269. Nesheiwat gave Docu Prep Center’s         SJ Ex. 1 (Hoose Decl.) at ¶¶18-
                 two managers directions regarding how     20, 22; SJ Ex. 3 (Mason Decl.)
  7              to market and sell Docu Prep Center’s     at ¶¶ 12-13; SJ Ex. 4 (Sklar
  8              services, which the managers followed.    Decl.) at ¶¶ 6, 12, 14-15, 19-20,
                                                           23; see also SJ Ex. 7 (Nesheiwat
  9                                                        Dep.) at 43:3-7 (invoking Fifth
 10                                                        Amendment)
            270.    Nesheiwat oversaw Docu Prep Center’s SJ Ex. 1 (Hoose Decl.) at ¶¶ 28,
 11                 direct mail marketing between 2015 and 31, 33, 36, 37, 39, 43, 49, 51; SJ
 12                 2017.                                  Ex. 4 (Sklar Decl.) at ¶¶ 23, 27,
                                                           29, 33-34; SJ Ex. 4b (Sklar
 13                                                        Decl. Ex. 2); SJ Ex. 6 (Sebreros
 14                                                        Dep.) at 31:1-22
            271.    Nesheiwat made edits to the SLDR       SJ Ex. 1 (Hoose Decl.) at ¶ 36;
 15                 Companies’ template for the            see also SJ Ex. 7 (Nesheiwat
 16                 Solicitation Letters.                  Dep.) at 47:14-18, 56:20-57:23
                                                           (invoking Fifth Amendment)
 17         272.    Any edits Docu Prep Center’s direct    SJ Ex. 1 (Hoose Decl.) at ¶ 36
 18                 mail template that Docu Prep Center’s
                    managers wanted to make had to be
 19                 approved by Nesheiwat.
 20         273.    In February 2015, Nesheiwat directed   SJ Ex. 1 (Hoose Decl.) at ¶¶ 19,
                    Docu Prep Center’s managers to adapt   20, 60; see also SJ Ex. 4 (Sklar
 21                 and use sales scripts provided by      Decl.) at ¶ 46; SJ Ex. 14
 22                 Student Loan Processing Center.        (Nesheiwat RFA Resp. No. 19)
                                                           at 29-30 (invoking Fifth
 23                                                        Amendment)
 24         274.    Nesheiwat was familiar with the sales  SJ Ex. 4 (Sklar Decl.) at ¶¶ 44,
                    scripts that Docu Prep Center used.    46; SJ Ex. 4h (Sklar Decl. Ex. 8
 25
                                                           (email sending script to
 26                                                        Nesheiwat); SJ Ex. 53 (email to
                                                           Nesheiwat re on-hold script);
 27
                                                           see also SJ Ex. 5 (Van Loon
 28                                                        Decl.) at ¶¶ 22, 24, 25
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      54
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 55 of 62 Page ID #:2614




                                                                      (authenticating SJ Ex. 53); SJ
  1
                                                                      Ex. 7 (Nesheiwat Dep.) at
  2                                                                   52:12-53:13 (invoking Fifth
  3                                                                   Amendment)
            275. Nesheiwat made edits to Docu Prep                    SJ Ex. 4 (Sklar Decl.) at ¶ 46;
  4              Center’s sales scripts.                              see also SJ Ex. 7 (Nesheiwat
  5                                                                   Dep.) at 52:12-53:13 (invoking
                                                                      Fifth Amendment)
  6         276. Nesheiwat approved changes that were                 SJ Ex. 4 (Sklar Decl.) at ¶ 46;
  7              made to Docu Prep Center’s sales                     see also SJ Ex. 7 (Nesheiwat
                 scripts.                                             Dep.) at 52:12-53:13 (invoking
  8                                                                   Fifth Amendment)
  9         277. Nesheiwat made no efforts to verify the              SJ Ex. 4 (Sklar Decl.) at ¶ 47; SJ
                 truthfulness of Docu Prep Center’s                   Ex. 1 (Hoose Decl.) at ¶ 69; see
 10              statements regarding loan consolidation              also SJ Ex. 7 (Nesheiwat Dep.)
 11              in its sales scripts.                                at 112:12-23 (invoking Fifth
                                                                      Amendment).
 12         278. Nesheiwat made no efforts to verify the              SJ Ex. 3 (Mason Decl.) at ¶ 22;
 13              truthfulness of Docu Prep Center and                 see also SJ Ex. 7 (Nesheiwat
                 Certified Doc Prep Services’ statements              Dep.) at 100:21-101:1 (invoking
 14              in the Solicitation Letters.                         Fifth Amendment).
 15         279. Nesheiwat provided instructions and                  SJ Ex. 3 (Mason Decl.) at ¶ 13
                 training to Docu Prep Center sales
 16              employees on how to sell the
 17              company’s services over the phone.
            280. For example, Nesheiwat coached Docu                  SJ Ex. 3 (Mason Decl.) at ¶ 13
 18              Prep Center sales employees on how to
 19              overcome consumers’ objections during
                 sales calls, so that the sales employees
 20              could complete their sales.
 21         281. Nesheiwat provided directions to Docs                SJ Ex. 4 (Sklar Decl.) at ¶ 21
                 Done Right’s manager regarding the
 22
                 services Docs Done Right provided to
 23              consumers on behalf of Docu Prep
                 Center.
 24
            282. Between 2015 and 2017, Nesheiwat                     SJ Ex. 1 (Hoose Decl.) at ¶ 28,
 25              arranged for each of the SLDR                        103; SJ Ex. 4 (Sklar Decl.) at
                 Companies to send direct mail through                ¶ 23, 65; SJ Ex. 3 (Mason Decl.)
 26
                 the mailing house that Monster Loans                 at ¶ 18; SJ Ex. 6 (Sebreros Dep.)
 27              used to send direct mail marketing its               at 31:1-22; see also SJ Ex. 7
                 services.                                            (Nesheiwat Dep.) at 45:18-21,
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      55
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 56 of 62 Page ID #:2615




                                                                      53:15-23, 55:14-56:3 (invoking
  1
                                                                      Fifth Amendment)
  2         283. Between 2015 and around September                    SJ Ex. 1 (Hoose Decl.) at ¶¶ 28,
  3              2017, Nesheiwat oversaw the SLDR                     31, 103, 39; SJ Ex. 1e (Hoose
                 Companies’ direct mail through the                   Decl. Ex. 5) at ML00004210
  4              mailing house.                                       (Sept. 2016 email re mailing
  5                                                                   house invoices); SJ Ex. 4 (Sklar
                                                                      Decl.) at ¶¶ 27, 29, 65; SJ Ex. 3
  6
                                                                      (Mason Decl.) at ¶ 18; SJ Ex. 6
  7                                                                   (Sebreros Dep.) at 124:14-19; SJ
                                                                      Ex. 58 (Feb. 2017 emails re
  8
                                                                      tracking direct mail marketing
  9                                                                   costs); SJ Ex. 60 (June 2017
                                                                      email coordinating visit to mail
 10
                                                                      house with SLDR Company
 11                                                                   managers); SJ Ex. 61 (June
                                                                      2017 email placing order with
 12
                                                                      mail house); SJ Ex. 62 (July
 13                                                                   2017 email from mail house re
                                                                      “Jawad Open Balance” for
 14
                                                                      SLDR Company mailings); SJ
 15                                                                   Ex. 63 (Aug. 29, 2017 email
                                                                      with mail house); see also SJ
 16
                                                                      Ex. 5 (Van Loon Decl.) at
 17                                                                   ¶¶ 22-27 (authenticating SJ Exs.
                                                                      58, 60, 61, 62, 63).
 18
            284. Nesheiwat controlled who at the SLDR                 SJ Ex. 6 (Sebreros Dep.) at
 19              Companies was allowed to                             124:14-19, 125:10-16; SJ Ex. 52
 20              communicate with the mailing house.                  at CFPB-JN-0086314
                                                                      (Nesheiwat instructing mail
 21                                                                   house “not to discuss our mail”
 22                                                                   with Docu Prep Center co-
                                                                      manager Robert Hoose); see
 23                                                                   also SJ Ex. 5 (Van Loon Decl.)
 24                                                                   at ¶¶ 22, 24, 25 (authenticating
                                                                      SJ Ex. 52)
 25         285. Before sending a batch of direct mail                SJ Ex. 1 (Hoose Decl.) at ¶ 30;
 26              for the SLDR Companies, the mailing                  SJ Ex. 1b (Hoose Decl. Ex. 2);
                 house sent an example of the mailing                 SJ Ex. 1c (Hoose Decl. Ex. 3)
 27              known as a “proof” for review.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      56
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 57 of 62 Page ID #:2616




            286. Between 2015 and 2017, Nesheiwat                     SJ Ex. 1 (Hoose Decl.) at ¶ 31
  1
                 received emails from the mailing house               SJ Ex. 1b (Hoose Decl. Ex. 2) at
  2              attaching “proofs” of the SLDR                       2 (proof emailed to Nesheiwat);
  3              Companies’ Solicitation Letters.                     SJ Ex. 64 (proof emailed to
                                                                      Nesheiwat); SJ Ex. 65 (proof
  4                                                                   emailed to Nesheiwat); see also
  5                                                                   SJ Ex. 22 (Klarow Decl.)
                                                                      (authenticating SJ Exs. 64 and
  6                                                                   65); SJ Ex. 7 (Nesheiwat Dep.)
  7                                                                   at 46:13-47:10, 56:20-57:23
                                                                      (invoking Fifth Amendment)
  8         287. Between 2015 and 2017, Nesheiwat                     SJ Ex. 3 (Mason Decl.) at ¶ 19;
  9              arranged for the SLDR Companies to                   SJ Ex. 1 (Hoose Decl.) at ¶¶ 42-
                 obtain the marketing lists they used to              43; SJ Ex. 4 (Sklar Decl.) at
 10              send direct mail.                                    ¶¶ 32-35, 67; SJ Ex. 5 (Van
 11                                                                   Loon Decl.) at ¶¶ 12-15; see
                                                                      also SJ Ex. 7 (Nesheiwat Dep.)
 12                                                                   at 121:21-122:7
 13         288. In 2016, Nesheiwat provided Certified                SJ Ex. 3 (Mason Decl.) at ¶¶ 14,
                 Doc Prep Services’ co-manager with                   23.
 14              guidance regarding how to sell the
 15              company’s services and train
                 employees.
 16         289. Nesheiwat received updates regarding                 SJ Ex. 4 (Sklar Decl.) at ¶¶ 36,
 17              the SLDR Companies’ business                         56; SJ Ex. 4f and 4j (Sklar Decl.
                 activities as a limited partner.                     Ex. 6 and 10) (investor update
 18                                                                   emails); SJ Ex. 6 (Sebreros
 19                                                                   Dep.) at 41:22-42:25, 183:22-
                                                                      184:4; SJ Ex. 58; see also SJ Ex.
 20                                                                   5 (Van Loon Decl.) at ¶¶ 22-25,
 21                                                                   32 (authenticating SJ Ex. 58)
 22       VIII.     Nesheiwat’s Invocation of the Fifth Amendment
 23
            290. In his Answer to the Bureau’s Second   ECF No. 146
 24              Amended Complaint, Nesheiwat did not
 25              admit or deny the allegations asserted
                 against him or state that he lacks
 26
                 knowledge or information sufficient to
 27              form a belief about the truth of the
                 allegations.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      57
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 58 of 62 Page ID #:2617




            291. In his Answer to the Bureau’s Second                 ECF No. 146
  1
                 Amended Complaint, Nesheiwat
  2              refused to respond to the allegations in
  3              that complaint on Fifth Amendment
                 grounds.
  4         292. Nesheiwat refused on Fifth Amendment                 SJ Ex. 14 (Nesheiwat RFA
  5              grounds to answer requests for                       Resp. Nos. 1-16) at 10-27
                 admission relating to prescreened lists,
  6              including requests regarding Monster
  7              Loans’ Experian account, his role in
                 purchasing of prescreened lists for the
  8              SLDR Companies, and his knowledge
  9              of the Fair Credit Reporting Act at the
                 time of the purchases.
 10         293. At his deposition, Nesheiwat and his                 SJ Ex. 7 (Nesheiwat Dep.) at
 11              attorney stipulated that Nesheiwat’s                 11:3-13:24, 144:25-145:9
                 attorney would assert the Fifth
 12              Amendment on Nesheiwat’s behalf
 13              during the deposition.
            294. At his deposition, Nesheiwat refused on              SJ Ex. 7 (Nesheiwat Dep.) at
 14              Fifth Amendment grounds to provide                   145:17-21; see also id. at 11:3-
 15              any testimony regarding any of the facts             13:25, 144:25-145:9
                 at issue in this case.
 16         295. At his deposition, Nesheiwat refused on              SJ Ex. 7 (Nesheiwat Dep.) at
 17              Fifth Amendment grounds to answer                    24:19-25:20, 29:1-33:17; see
                 any questions relating to his role and               also id. at 11:3-13:25, 144:25-
 18              conduct while working at Monster                     145:9
 19              Loans.
            296. At his deposition, Nesheiwat refused on              SJ Ex. 7 (Nesheiwat Dep.) at
 20              Fifth Amendment grounds to answer                    40:7-67:24; see also id. at 11:3-
 21              any questions relating to the SLDR                   13:25, 144:25-145:9
                 Companies, including about their
 22              marketing, sales, and services and his
 23              involvement in them and knowledge of
                 their activities.
 24
            297. At his deposition, Nesheiwat refused on              SJ Ex. 7 (Nesheiwat Dep.) at
 25              Fifth Amendment grounds to answer                    68:1-83:10, 87:23-92:23; see
                 any questions or requests for admission              also id. at 11:3-13:25, 144:25-
 26
                 relating to prescreened lists, including             145:9
 27              questions about purchases of
                 prescreened lists for the SLDR
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      58
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 59 of 62 Page ID #:2618




                    Companies from Experian by Monster
  1
                    Loans and Lend Tech, the use of
  2                 prescreened lists by the SLDR
  3                 Companies, his involvement in
                    purchasing prescreened lists for the
  4                 SLDR Companies, and his knowledge
  5                 of the Fair Credit Reporting Act.
            298.    At his deposition, Nesheiwat refused on           SJ Ex. 7 (Nesheiwat Dep.) at
  6                 Fifth Amendment grounds to answer                 93:12-101:22; see also id. at
  7                 any questions relating to the SLDR                11:3-13:25, 144:25-145:9
                    Companies’ representations regarding
  8                 consumers receiving lower interest rates
  9                 by consolidating, including questions
                    about his knowledge of and
 10                 participation in making those
 11                 representations.
            299.    At his deposition, Nesheiwat refused on           SJ Ex. 7 (Nesheiwat Dep.) at
 12                 Fifth Amendment grounds to answer                 101:24-107:24; see also id. at
 13                 any questions relating to the SLDR                11:3-13:25, 144:25-145:9
                    Companies’ representations regarding
 14                 consumers receiving improved credit
 15                 scores by consolidating, including
                    questions about his knowledge of,
 16                 participation in, and basis for making
 17                 those representations.
            300.    At his deposition, Nesheiwat refused on           SJ Ex. 7 (Nesheiwat Dep.) at
 18                 Fifth Amendment grounds to answer                 108:1-114:2; see also id. at
 19                 any questions relating to the Docu Prep           11:3-13:25, 144:25-145:9
                    Center’s representations regarding ED
 20                 becoming consumers’ “new servicer,”
 21                 including questions about his
                    knowledge of and participation in
 22                 making those representations.
 23         301.    At his deposition, Nesheiwat refused on           SJ Ex. 7 (Nesheiwat Dep.) at
                    Fifth Amendment grounds to answer                 100:9-19, 105:19-23, 112:25-
 24                 any questions relating to his knowledge           113:12; see also id. at 11:3-
 25                 of consumer complaints about                      13:25, 144:25-145:9
                    misrepresentations by the SLDR
 26                 Companies.
 27
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      59
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 60 of 62 Page ID #:2619




            302. At his deposition, Nesheiwat refused on              SJ Ex. 7 (Nesheiwat Dep.) at
  1
                 Fifth Amendment grounds to answer                    114:4-127:16; see also id. at
  2              any questions relating to the SLDR                   11:3-13:25, 144:25-145:9
  3              Companies’ collection of advance fees,
                 including questions about his
  4              knowledge of and participation in the
  5              collection of advance fees and his
                 knowledge of the TSR.
  6         303. At his deposition, Nesheiwat refused on              SJ Ex. 7 (Nesheiwat Dep.) at
  7              Fifth Amendment grounds to answer                    135:18-141:6; see also id. at
                 any questions about whether since 2017               11:3-13:25, 144:25-145:9
  8              he has engaged in any of the conduct
  9              alleged in the Bureau’s Complaint
                 through companies besides Monster
 10              Loans and the SLDR Companies.
 11         304. At his deposition, Nesheiwat refused on              SJ Ex. 7 (Nesheiwat Dep.) at
                 Fifth Amendment grounds to answer                    141:8-144:23; see also id. at
 12              any questions about his financial                    11:3-13:25, 144:25-145:9
 13              situation, assets, and income.

 14         IX.     Consumers Have Complained Extensively About the SLDR Companies
 15
            305. Between 2015 and 2020, 430                           SJ Ex. 30 (Schneider Decl.) at
 16              consumers filed complaints about the                 ¶¶ 6-9
 17              SLDR Companies with federal and state
                 law enforcement agencies and the
 18              Better Business Bureau.
 19         306. Of the 430 consumers, 390 felt that they             SJ Ex. 30 (Schneider Decl.) at
                 were misled by the SLDR Companies.                   ¶ 11
 20         307. Consumers who felt misled stated in                  SJ Ex. 30 (Schneider Decl.) at
 21              complaints that they were lied to or they            ¶ 11
                 did not receive the results they were
 22
                 promised.
 23         308. Of the 430 consumers, 147 consumers                  SJ Ex. 30 (Schneider Decl.) at
                 described the SLDR Companies as a                    ¶ 11
 24
                 “scam” or as having been “scammed”
 25              by them.
            309. Of the 430 consumers, 31 consumers                   SJ Ex. 30 (Schneider Decl.) at
 26
                 stated that they were promised lower                 ¶ 12
 27              interest rates by the SLDR Companies.
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      60
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 61 of 62 Page ID #:2620




            310. Between 2015 and 2020, at least 135                  SJ Ex. 30 (Schneider Decl.) at
  1
                 consumers filed complaints about Docu                ¶¶ 9-10
  2              Prep Center with federal and state law
  3              enforcement agencies and the Better
                 Business Bureau.
  4         311. At times, Docs Done Right handled                    SJ Ex. 8 (DDR Dep.) at 60:4-24,
  5              consumer complaints for the SLDR                     77:5-12, 166:13-17
                 Companies.
  6         312. The SLDR Companies and Docs Done                     SJ Ex. 8 (DDR Dep.) at 60:4-24,
  7              Right received complaints directly from              77:5-12, 166:13-17; SJ Ex. 27
                 consumers regarding the SLDR                         (Ramirez-Velazquez DPP Decl.)
  8              Companies.                                           at ¶ 6
  9         313. The SLDR Companies and Docs Done                     SJ Ex. 8 (DDR Dep.) at 166:18-
                 Right received those complaints in                   167:11; SJ Ex. 27 (Ramirez-
 10              writing and over the phone.                          Velazquez DPP Decl.) at ¶ 6
 11         314. The SLDR Companies and Docs Done                     SJ Ex. 27 (Ramirez-Velazquez
                 Right received at least 148 complaints               DPP Decl.) at ¶ 13
 12              in which consumers described the
 13              SLDR Companies as a “scam” or stated
                 the SLDR Companies lied to them.
 14         315. The SLDR Companies and Docs Done                     SJ Ex. 27 (Ramirez-Velazquez
 15              Right received complaints from at least              DPP Decl.) at ¶ 9
                 109 consumers that referenced
 16              representations made to consumers
 17              about obtaining a lower interest rate
                 through the SLDR Companies’ services
 18         316. The SLDR Companies and Docs Done                     SJ Ex. 27 (Ramirez-Velazquez
 19              Right received at least 35 complaints                DPP Decl.) at ¶ 11
                 regarding the SLDR Companies’
 20              statements concerning the effects of the
 21              SLDR Companies’ services on the
                 consumers’ credit scores or
 22
                 creditworthiness.
 23         317. Docu Prep Center and Docs Done Right                 SJ Ex. 27 (Ramirez-Velazquez
                 received at least 129 complaints about               DPP Decl.) at ¶¶ 9, 13
 24
                 Docu Prep Center.
 25         318. Customers of the SLDR Companies                      SJ Ex. 11 (Martinez IH) at
                 complained to Docs Done Right that “I                202:14-203:5.
 26
                 was told my interest rate would be
 27              lowered” and “I thought I’d get a lower
                 interest rate.”
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      61
Case 8:20-cv-00043-SB-ADS Document 190 Filed 05/14/21 Page 62 of 62 Page ID #:2621




  1   Dated: May 14, 2021                          /s/ Colin Reardon
  2                                                Leanne E. Hartmann
                                                   E. Vanessa Assae-Bille (pro hac vice)
  3                                                Colin Reardon (pro hac vice)
  4                                                Bureau of Consumer Financial Protection
                                                   1700 G Street, NW
  5                                                Washington, D.C. 20552
  6
                                                   Attorneys for Plaintiff Bureau of Consumer
  7                                                Financial Protection
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PL.’S MOT. FOR SUMMARY JUDGMENT AGAINST DEF. NESHEIWAT
                                                      62
